 DL('CISIONS OF NATIONAL LABOR RELATIONS BOARDLucky Stores, Inc. and International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Local 70. Case 32 CA 87 (formerly20-CA 11512)July 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBI RS JNKINSANI) PNLL.IIl.OOn November 14, 1978, Administrative Law JudgeHenry S. Sahm issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings' and findings ofthe Administrative Law Judge only to the extent con-sistent herewith.The complaint alleged that Respondent violatedSection 8(a)(1) of the Act by refusing to allow lump-ers to select work on its premises. The AdministrativeLaw Judge dismissed the complaint in its entirety,finding the lumpers are not employees within themeaning of the Act. For the reasons set forth below.we disagree.Respondent operates a warehouse and distributioncenter in San Leandro, California, consisting of acomplex of buildings used for the receipt, storage,and distribution of products intended for Respon-dent's retail grocery stores located in northern Cali-fornia. Trucks delivering merchandise have access tothe premises either at the front entrance on MercedStreet or the rear gate on Fairway Drive, dependingon the items to be delivered. Respondent's trucks,used to deliver merchandise to the retail stores, alsouse the front entrance.Of Respondent's approximately 1200 employees,about 350 are members of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 70, hereinafter called theIn exercising his discretion with respect to the scope of permissible rebut-lal testimony, the Administrative Law Judge prevented the General Counselfrom introducing relevant evidence to rebut testimony first offered hy Re-spondent in its case-in-chief as to the availability of Union Business AgentPainter during the first part of May 1976. While this evidence should nothave been excluded its exclusion was not excepted to and does not affect theresults reached herein.Union.2Furthermore, others involved in the eventsdescribed herein are also members of the Union.These additional persons include those identified aslumpers, who unloaded trucks coming onto Respon-dent's premises and whose employee status is pres-ently in dispute, and a number of striking drivers ofAssociated Freight Lines who for a time establishedan ambulatory picket line at Respondent's front en-trance.Prior to May 21, 1976,3Respondent granted thelumpers unrestricted access to its receiving docks,where they would arrange to unload merchandisefrom the incoming trucks. According to the creditedevidence, which will be discussed in greater detail be-low, in the early afternoon of that day an AssociatedFreight truck entered Respondent's front entrance.Several striking drivers of that employer who werefollowing the truck immediately established a picketline where the Associated Freight truck had enteredRespondent's property. During the hour or hour anda half' that the Associated Freight truck was present,Respondent's drivers refused to drive Respondent'strucks across the picket line to make deliveries to theretail stores. During this time, representatives of Re-spondent and the Union appeared at the front en-trance and discussed the situation. At one point Re-spondent's industrial relations manager, John Martin,threatened to fire Respondent's drivers who refusedto cross the picket line. Following the simultaneousdeparture of the Associated Freight truck and theambulatory pickets. Respondent's trucks exited thepremises. Thereafter, while still at the front gate,Martin informed union business agent Edward Paint-er that the lumpers no longer would be allowed toremain on the property, but would have to enter andleave the premises with the trucks delivering mer-chandise. Martin immediately had other supervisorsinformed of' his decision and they promptly carriedout his instructions to eject all lumpers from Respon-dent's premises. There is no evidence that Respon-dent took any action against its truckdrivers.The General Counsel alleges that the lumpers whoworked on Respondent's premises are employees ofeither Respondent or the truckdrivers and the truck-ing companies, or both, and that their expulsion wasin retaliation for the establishment of the AssociatedFreight picket line and was in violation of Section8(a)( 1 ) of the Act. Furthermore, the General C('ounselcontends that the references made by Respondent inJune in the presence of Respondent's employees re-garding the picketing and the lumpers also violated2 Although the record does not indica:e which unit or units of emploveesare represented by the nion. reerence waits made at the hearing to certainof' Respondent's employees who held the positions of' produce stewardtruckers' steward. and chief shop stewa;rdI3 nless otherwise indicaled, all dales are in 1976.243 NLRB No. 125642 Lt!('KY SI()ORKS. INC Section 8(a)( ). Respondent. on the other hand, ar-gues that the lumpers were not its employees. that thedecision to expel the lumpers had been made prior tothe picketing, and that the announcement of their ex-pulsion was not related thereto. The AdministrativeLaw Judge, relying on the relationship between Re-spondent and the lumpers, tound that the latter werenot employees, but independent contractors, and thatno violations of the National Labor Relations Actregarding employees had occurred.We find merit in the General Counsel's exceptionsto the Administrative Law Judge's Decision and, asfully explained below, find that the lumpers are em-ployees under Section 2(3) of the Act, and that theirexpulsion by Respondent on May 21 and certain re-lated statements made by Respondent in June wereviolative of Section 8(a)( I) of the Act.The Employee Status of L.umpersAs the crux of our disagreement with the Adminis-trative Law Judge concerns the employee status ofthe lumpers, this issue will be resolved prior to a fur-ther discussion regarding the events surrounding theirexpulsion from Respondent's property on May 21.Section 2(3) of the Act clearly states that an "'em-ployee' shall include any employee, and shall not helimited to the employees of a particular employer, un-less the Act explicitly states otherwise." In imple-menting the statutory protections provided for em-ployees who exercise their rights guaranteed inSection 7 of the Act, this Board has consistently heldthat an employer may violate Section 8(a) of the Actnot only with respect to actions taken affecting itsown employees, but also by actions affecting employ-ees who do not stand in such an immediate employer-employee relationship.4The Administrative Law Judge, in examining thequestion of the lumpers' employee status, correctlyphrased the issue as one to be determined by refer-ence to the total factual content or, as restated, theoverall view. However, in analyzing the factors to beconsidered, he relied exclusively on the relationshipbetween Respondent and the lumpers, thereby disre-garding the additional involvement of the truckdriv-ers and trucking companies in the performance of thelumpers' work. As a result of this limited anals sis, theAdministrative Law Judge, upon finding that thefacts were insufficient to establish an employment re-lationship between the lumpers and Respondent. con-cluded that the lumpers were independent contractors'A M Sleigerwald Co., 236 NLRB 1512 (1978). Holl Mlanlr VursinxHome, 235 NLRB 426, fn. 4 (1978); Hudgens i. R RB. 424 U.S. 507. 510.fn. 3 (1976).and dismissed the complaint in its entiret!y. ('onse-quently. it is necessary fr us to analyze the evidencenot only with respect to whether the lumpers are em-plovees of Respondent, but also as to whether theymight be employees of some other entity, be it eitherof the truckdrivers and their trucking companies, or.pursuant to a relationship established between themand Respondent, of both jointly.Most of the testimony at the hearing relating to theemployment status of the lumpers was presented byJack Frost. who was the Ulnion's lumper steward onRespondent's grocers dock. While the AdministrativeLaw Judge was critical of the "flavor and nuances ofFrost's use of language." he did not totally discreditFrost's testimony or provide the basis fr the discred-iting of such of Frost's testimony which appears clearand is uncontradicted.h Only the latter will be consid-ered in examining the issues herein. Furthermore.while most of Frost's testimony related to the lumpersactive on the grocery dock, other lumpers who werelocated on the produce dock appear to have beentreated somewhat differentl'. Where relevant, thesedifferences will be noted.The lumpers were grouped into two different cate-gories, depending on the frequency of their presenceat Respondent's facilit. The primary group of' lump-ers. the resident lumpers. worked continuously at Re-spondent's tacility while the other group, the casuallumpers, were called in from the union hiring hall towork I day at a time. At the time of' their expulsion,there were 5 resident lumpers on the grocers dock,whose numbers were supplemented by up to 12 ca-sual lumpers, depending on the workload. An indeter-minate number of other lumpers also worked on Re-spondent's produce dock.For more than 10 years prior to his expulsion. JackFrost Was active as a resident lumper and union stew-ard on Respondent's grocery dock. Each morning hewould arrive early at Respondent's facility, stop atthe warehouse office. and ascertain the workload forthe day. This information was readily available be-cause Respondent required incoming trucks to call inbeforehand and scheduleo their delivery time. Basedon this information, Frost or another lumper wouldcontact the union hiring hall and indicate the numberof casual lumpers needed on the grocery dock thatday.From the record, it appears that the assignment oflumpers to trucks occurred on a somewhat informal.but routine basis. The resident lumpers. due to their' In dismissing the complaint in this fashion, the Administrative LaswJudge failed to consider whether Respondent might have independenllIs io-lated Sec 8(a)( I) of the Act as a result of statements made In June In thepresence of its emplosees with respect to the events ot Ma 21I On the contrart'. it appears that the Administrative l.a' Judge relied onportions of F rost's testimon) in his analysis of the lumpers' employee status643 I)E('ISI()NS OF NATIONAl. I.AB()R RI.AII()ONS BOARI)regular presence on the dock, became familiar withcertain truckdrivers or trucking firms, and tended towork on their trucks more frequently than would thecasual lumpers. Trucks would be assigned lumpers inorder, absent a request for a particular lumper.Respondent provided the facilities and equipmentused by the lumpers on the docks, including lockers,forklifts, electric transporters, and pallets. Using thisequipment, each lumper worked alone in the truckassigned to him except when, having finished his as-signed truck ahead of a fellow lumper, he would assistthe other lumper with his work.Although the Administrative Law Judge foundthat Frost hired helpers, his testimony indicates thatthe lumpers did not hire helpers and would not payother lumpers for their assistance. The basis for thisvoluntary assistance, reciprocally offered, was to fa-cilitate the unloading of the trucks by allowing lump-ers to be ready for their next assignments at the sametime, thereby equalizing their pay.In unloading the truck, the lumper did not act un-der the explicit instructions of either Respondent orthe truckdriver. However, he was responsible forstacking and separating the merchandise in accordwith the instructions of Respondent's receiving clerksand he was otherwise familiar with routine proce-dures for unloading trucks. In addition, in order tocoordinate the activities of the lumpers and Respon-dent's receiving clerks, lumpers were required to ob-serve the same break periods as the receiving clerks.At such times it would be announced over Respon-dent's public address system that there would be nounloading during the break.The form and method of payment varied somewhatamong lumpers. All of the lumpers were paid accord-ing to uniform scales. The grocery lumpers were paidon an hourly basis with a 2-hour minimum per truckat a rate established pursuant to a collective-bargain-ing agreement executed between the CaliforniaTrucking Association and a group of labor organiza-tions, including the Union. The produce lumperswere paid on a uniform piece rate basis established bythe California Public Utilities Commission. Thelumpers were paid by the truckdrivers or the truckingcompanies, and did not have to account to Respon-dent for these amounts.7Frost testified that he waspaid most often by the trucking companies and some-times by the truckdriver. If he was not familiar withthe truckdriver he would request payment in cash.When paid by the trucking companies by check, aswas usually the case, he stated that in almost all casesdeductions would be made for social security, disabil-ity, and income tax. Frost also stated he worked so? Payments made to piece rate lumpers were passed on to Respondent bythe trucking companies in the form of segregated charges.frequently on the trucks of one firm that he was car-ried on their payroll. As resident lumpers would workmore frequently on trucks they were familiar withthan would the casual lumpers, it appears that theresident lumpers typically would be paid by thetrucking companies in the manner indicated by Frost.By examining the working conditions of the lump-ers in light of the broader principle announced aboveregarding statutory protection for all employees, it isclear that the evidence provides an insufficient basisfor the Administrative aw Judge's determinationthat they are independent contractors. The work per-formed by the lumpers is an essential part of' the op-erations of Respondent and of the trucks which sup-ply Respondent's facility. Prior to their expulsion, theresident lumpers had established a permanent rela-tionship with Respondent and the incoming trucks.The lumpers worked on Respondent's premises, usedits equipment, and stored their personal belongings inlockers provided by Respondent. Compensation fortheir work was determined by the terms of a collec-tive-bargaining agreement or fixed piece rates so as toprovide no opportunity for the negotiation of differ-ent rates. Frost testified that where a regularized rela-tionship had developed between himself' and a par-ticular trucking company, as was typically the case,the trucking company often would deduct from hispaycheck amounts for social security, disability, andincome tax. As the lumpers have no significant pro-prietary interest in the work performance,8do not em-ploy helpers, are paid at fixed rates, and performwork which requires no special skills, it is clear thatthey do not function as entrepreneurs in any conven-tional sense. These factors, considered significant atcommon law under the "right-of-control" test of em-ployee status., indicate that the lumpers are not in-dependent contractors. Moreover, while the workperformed by the lumpers appears to be routine innature so as not to require close supervision, there issome additional evidence indicating that Respondentexercised direct control over their work. They wererequired to observe the same breaktimes as Respon-dent's receiving employees and they stacked andseparated the merchandise according to the instruc-tions of the receiving employees.Although the Administrative Law Judge consid-ered his conclusion of independent contractor statussupported by the principle of stare decisis, those casescited and relied on by him do not mandate this result.In the trilogy of representation cases involving un-I This finding is unaffected by Respondent's contention, raised flr the firsttime in its answering brief, that produce lumpers provide their on rollersused to unload produce.9 Standard Oil (ompun,. 230 NLRB 967 (1977).644 I.l.('KY SI()RtS. IN(C.loaders for hay haulers,"' the unloaders were excludedfrom the requested bargaining units because theywere found riot to be employees of the employer. TheBoard based its determination on the fact that thesepersons had made significant investments in theirown equipment and the employer made no payrolldeductions from the compensation theN received,Furthermore, in P. Q. Beef' Processors, Ic.. 231NLRB 1076 (1977), the Board majority relied on thefacts that the unloader found to be an independentcontractor had no payroll deductions taken from hispay for work as an unloader and that he had hired ahelper and determined the latter's compensation. Asthese factors are not present in the instant case, we donot find these cases determinative.Based on the foregoing, we find that Respondent,the firms responsible for the incoming trucks, and thelumpers have created a mutually beneficial pattern.developed over an extended time, whereby either Re-spondent or the trucking firms have jointly deter-mined the essential terms and conditions of employ-ment of the lumpers in sufficient degree so as torender them employees within the meaning of Section2(3) of the Act.'' Accordingly, we conclude that thelumpers herein are employees within the meaning ofSection 2(3) of the Act and are entitled to protectionunder the Act.Events Occurring on May 21, 1976. and ThereafterOn the morning of May 21, Jack Frost and an un-specified number of other lumpers were engaged atRespondent's facility unloading trucks in the routinemanner, including remaining on the loading docksprior to establishing on which truck they were towork next.At approximately noon, a truck operated by Asso-ciated Freight Lines, which was escorted by a secondvehicle, entered Respondent's premises through themain entrance on Merced Street. By way of a letterdated May 10, Local 70 had informed several distri-bution centers which did business with AssociatedFreight, including Respondent, that a strike was inprogress and if Associated Freight attempted to oper-ate its trucks these trucks would be followed by pick-ets. In this instance, pickets did follow the Associatedtruck and the escort vehicle, and they established apicket line outside the Merced Street entrance, on theboundary of Respondent's property. The Associated10 El Monte Hav Market. Inc. 173 NLRB 1140 (1968). D L. Mudd Inc.,173 NLRB 1142 (1968); and Quality Har C(ompanv. 173 NLRB 1144 (1968).A In view of the protection accorded all employees under Sec. 7 ofthe Act.regardless of the exact delineation of the employing enfit and the differ-ences in working conditions among the lumpers. we do not consider it neces-sary to decide whether the lumpers are employed b Respondent or thetrucking firms, Jointly or indisduallstruck parked about 300 feet from the entrance. Thedrivers in Respondent's outgoing trucks thereafter re-fused to cross the picket line and parked their vehicleson Respondent's property in front of the pickets.Shortly thereafter. John Martin, Respondent's indus-trial relations manager, appeared at the Merced gateand informed one of the pickets that he could enterthe premises in order to picket the Associated truck.The picket responded that he had been instructedonly to picket the gate.'2Martin then asked to see aunion business agent. Shortly thereafter, Union Busi-ness Agent Edward Painter appeared and spoke withMartin. Martin told him that the pickets were sup-posed to picket the truck and not the gate. Painterresponded that, if the Associated truck was not there.there would be no problem. Thereafter, Martin gavePainter a deadline of 5 minutes to get the picket linedown or he would discharge the drivers who refusedto cross the picket line. Then. apparently prior to thedeadline, the Associated truck exited through thefront entrance followed by the escort vehicle and thevehicle containing the ambulatory pickets. Immedi-ately thereafter. Respondent's trucks which had beenparked in front of the pickets also proceeded withtheir deliveries. Immediately after the trucks left,Martin, joined by two other supervisors, Dick Haasand C(liff Poole, went over to where Painter wasspeaking to a group of Respondent's employees. Mar-tin informed Painter that the lumpers no longerwould be allowed to stay on the property. but thatthey would ha'ne to come and go with the trucks.Martin then instructed Poole to radio the other super-visors and tell them to put the lumpers off the prop-erty. Later that day Haas informed Painter that Re-spondent no longer had resident lumpers.During this time Frost had been at work on thegrocers loading dock at the rear of Respondent'spremises. He had been informed of the presence ofthe pickets and the Associated truck by incomingtruck drivers, but in answer to their questions statedthat he did not know about them. Prior to his beingable to finish unloading the truck he was working on,12 There was some testimony that prior to this time when an outside truck.which was involsed In a lablr dispute. entered the premises the ambulatorypickets tlillAing the truck would enter the premises and picket onl5in thevicinity of the truck. and not at the gate The Administrative L.aw Judge.finding past practice not directly relesvant to the issues involved in the presentcase. restricted the testimony on past practice or the legality of the Associ-ated Freight picket line He did, however. admit intil eidence a letter datedMay 20 written by the Union to Respondent in which it was stated that thenn understolod Respondent desired that picketing occur in the complexand not at the gate In the letter. the Union stated that it was willing to agreeto the restriction it theya could hase a written agreement that pickets onkespondent's propery would he held harmless for any damage which mightoccur and that theN would be protected from physical abuse There is notestimony that an, response wa, made to the nion cncerning this letter,and the recolrd does not support the Adminlstratlse Law Judge's finding inin 2 of his Decision that an agreement with respect to the location of suchpicketing had been reached64S I)I:( ISI()NS () NA I I)NAI I ABOR RI. IONS BO()ARI)one of the warehouse supervisors approached himand told him to get off the property. When rost ob-jected, he was told by the supervisor that, accordingto orders, all lumpers had to leave the property. Frostthen went to the Merced Street entrance, saw Super-visor Poole, and asked him what was going on. Poolereplied that the Union had had a procedure for pick-eting and that procedure had been broken.After their expulsion, the lumpers were forced towait outside Respondent's gates and arrange for theunloading of trucks in that location. They were al-lowed to enter the complex in the cab of the truck,unload its contents, and leave the premises with thetruck. Since the lumpers were required to leave thepremises with the unloaded truck, they were not ableto assist other lumpers or to arrange to unload an-other truck while still on the dock.Respondent and the Union thereafter conductedtwo grievance meetings in June, primarily involvingother matters, at which references were made to theevents occurring on May 21. In attendance at the firstmeeting were Martin, Painter, Chief Shop StewardJay Gould, and [)rivers Steward Ron Lopez, the lat-ter two also being employees of Respondent. Al-though the meeting primarily concerned drivers'grievances, Painter testified:I asked John Martin what was the purpose ofkicking the lumpers off the property. I said,"Kicking the lumpers"... well, I told him thelumpers had nothing to do whatsoever, thelumpers, they had nothing to do with that; it wasAssociated Freight Lines.And he said, "Kicking the lumpers off theproperty was related to Lucky Stores as thestrike at Associated Foods [sic] was related toLucky Stores."Martin did not deny that such an exchange had oc-curred, but testified that by his response he meantthat there was no connection to any of the items, thatthey were unrelated.'3At the second grievance meeting in June, attendedby Supervisor Haas, Painter, and Produce StewardGeorge Allen, who was also an employee of Respon-dent, Painter asked Haas how they were going towork by getting the lumpers back to their previousstatus, and Haas replied that, if they would keep thepickets off the gate, they would not have any troublewith the lumpers. Haas did not testify at the hearing.Allen testified that Haas told Painter, "'If it wasn'tfor you and the pickets, the lumpers ...'-and then1t In his Decision, the Administrative L.aw Judge incorrectly indicated thatthis exchange had occurred on May 21 after the lumpers had been orderedoff the propertyhe stopped, he said. 'well forget about that. That's notwhat we are here for.' "We agree with the General ('ounsel that under thefacts detailed above a prima fie case has been pre-sented that the confrontation between the Union andRespondent at the Merced Street entrance with re-gard to the Associated Freight picket line was thecause for Respondent's precipitous announcementthat lumpers were no longer allowed on its propertyexcept on a restricted basis. Although there was onlyminimal conversation between Martin and Painter onthe afternoon of May 21, it is clear that Respondent,through Martin, contemplated taking strong actionwhen he discovered his drivers were honoring the As-sociated Freight picket line. When this was no longernecessary due to the departure of the Associatedtruck. Martin immediately informed Painter that thelumpers were being ordered off the premises. No dis-cussion of the matter had preceded the announce-ment, and the only apparent nexus that their expul-sion had with any other event or condition was theestablishment of' the Associated Freight picket line. Ittherefore appears that Respondent was acting in re-taliation against the lumpers for the actions of' theAssociated Freight pickets and Respondent's driverswvho honored the picket line, all of whom were mem-bers of' the same labor organization. As previously setforth, on two subsequent occasions Respondent's su-pervisors noted the connection between the Associ-ated Freight picket line and the lumpers' expulsion.In June Martin told Painter that the lumpers' expul-sion was as related to Respondent as was the strike atAssociated Freight.'4and tlaas told Painter that, ifthere had been no trouble with the pickets, therewould have been no trouble with the lumpers.' Inaddition, in view of the fact that these two statementswere made in the presence of Respondent's employ-ees and the union stewards in attendance at the griev-ance meetings, it is clear that the General Counsel haspresented a pritnafiwcie case that Respondent also vio-lated Section 8(a)(I) of the Act by informing the em-14 In questioning Martin with respect to this discussion with Painter. coun-sel for Respondent stated. "I believe Mr. Painter asked ou what do lumpershave to do with Associated Freight ines. and you said back to him. 'Whatdo Associated Freight Lines have to do with Lucky Stores.' " 'I hat this is aslight departure from Painter's exact testimony does not affect our conclu-sions here, inasmuch as under either version the interrelationship of theoperations of Associated Freight and Respondent. and of the lumpers' expul-sion. is clearly drawn into the discussion.While Martin testified that at the time he meant that there was no suchrelation between Respondent and either of the eents. it is apparent thatsuch a subjective meaning is not readily extracted rom the words used. 01nthe contrary,. the events were in fact related. as the record clearly shows thatsignificant portions of Respondent's operations were shut down during thetime that the Associated Freight picket line as established at the frontentrance.'' While Allen's version was soniewhat more truncated than Painter's.even his version established a clear connection between the pickets and thelumpers.046, L.U(CKY S-ORES. IN(C.ployees of its earlier act of retaliation against thelumpers.'6While Respondent accurately points out that thelumpers were not involved in the events which pre-ceded their expulsion, no such direct involvementneed be shown. In a series of cases, the Board hasuniformly held that an employer violates the Act if itdischarges an employee based on the concerted ac-tivity of a relative.' Such a principle is equally appli-cable where the connection between the two personsor groups is not a blood or marital relation, hut isrooted in their common membership in the same la-bor organization.We likewise reject Respondent's argument that noviolation of the Act occurred because the establish-ment of the picket line at the front entrance was un-protected. Respondent. citing A.4.4 MIotor Lines. In(..211 NLRB 608 (1974). argues that the AssociatedFreight pickets were obliged to request permission toenter Respondent's premises and that they were notat liberty to reject Respondent's invitation to enterand picket in close proximity to the Associated truck.Failing to do this, Respondent argues the establish-ment of the picket line at the more remote gate wasdesigned to enmesh neutral employers, in this in-stance, Respondent. While this argument might havebeen relevant had Respondent chosen to act againstpersons who acted in sympathy with the AssociatedFreight pickets, such as Respondent's drivers who re-fused to cross the picket line, such an argument is notavailable where the individuals retaliated againsthave not acted directly in support of alleged unpro-tected activity."We find unpersuasive Respondent's attempt to re-but the General Counsel's prinma facie case. Respon-dent contends that the expulsion of the lumpers wasnot causally related to the problem of the AssociatedFreight picketing. but that it merely "took the oppor-tunity" at that time to inform the union businessagent of its decision to expel the lumpers that it hadreached several days earlier, on or about May 10.While Respondent Manager Martin testified that hehad tried to reach business agent Painter severaltimes between May 10 and May 21 and ftound that hei6 Although the complaint only specified that Supers isor Haas made state-ments in violation of Sec. 8(a) I) during June. the record shows that thesecomments made by Martin in June were matters fully litigated at the hear-ing." Ram. Inc. 218 NLRB 430. 433 (1975)1 Hickman Garment (omprns. 216NLRB 801 (1975) lVanella Buick Opel Ins. 191 NRB 805. 806 (19711:Murray Golub. Selwyn Golubh and 41/her Golub d/h/ua Golubh ns (B'sse Cv-sions. 140 NLRB 120 (1962).1B In view of the above, we do not consider whether the picket line, sargued by Respondent. should have been established inside Respondent%,premises.was not available,'lit took no other steps. such as aletter or telegram, to inform Painter of the decision orto implement it. Indeed, even according to Respon-dent's version, its intention to remove the lumperswas not set for implementation as soon as possibleafter May 10, but was contingent on factors otherthan the availability of Painter. Further testimony byMartin reveals that he and two other supervisors hadmade the decision to remove the lumpers "when thelabor relations climate was proper to do that." In ex-plaining this statement. Martin further testified, "Thedecision was made and final. It was a matter of tim-ing to effectuate it." Given such admitted leeway inthe execution of Respondent's alleged prior decisionto remove the lumpers. it is apparent that, even ac-cording to Respondent's version, the timing of theirexpulsion was directly related to the AssociatedFreight picketing. as there is no evidence to indicatethat they had decided to implement the alleged deci-sion prior thereto. The precipitous timing of thelumpers' removal is a clear indication that their re-moval was in retaliation for the dispute which oc-curred at the front entrance.We are also unpersuaded by the amalgam of as-serted reasons which Respondent has presented toshow that the removal of the lumpers was nonretalia-tory. Some of the reasons cited bh Respondent do notsupport its decision at all. As noted above. Respon-dent prevented the lumpers from soliciting work onlyon its premises. but continued to allow them to workon the incoming trucks, as long as the) entered andleft with those trucks. Yet. at least two of the reasonscited by Respondent are directly related to a totalprohibition of lumpers from Respondent's premises.something Respondent asserts that it never intended.In this regard, one of the reasons stated by Respon-dent was that they could not control the lumpers andthat it desired to prevent acts of misconduct by them.Yet the alleged misconduct still could occur. as longas the lumpers were allowed access.20The second in-applicable reason given by Respondent concerns itsacquisition of information in early May that the tariffschedule for the piece-rate lumpers was going to heraised by California Public Utilities Commission,thereby increasing unloading costs incurred b Re-spondent by 45 percent. Again, this factor would berelevant only if Respondent prevented the lumpersfrom unloading incoming trucks, for Respondent ad-mits it was obligated to pay the unloading chargeseven after the lumpers were removed from the prop-1 I he Adminlsrative Law Judge relused t all,s the (,ener.ll ('tlunsel toIntroduce testlmon oni rebuttal regarding Pnienter's as.iil.abils during thisperiod. as indicated in fn .a ise.!11 The three examples ot lumper mnlsonducl cited hs Respondent predate,their exputxlon hb miore than a1 sear647 Dit(CISIONS OF NATIONAL LABOR RELATIONS BOARDerty.2While Respondent also stated it was concernedover its exposure to "public liability" for injuries tononemployees which was not limited by the Califor-nia Employees Compensation Law, its concern herewas not directly with the presence of t'e lumpers, butonly with its ability to determine for whom thelumper was working at any particular time. WhileRespondent's decision to let a lumper on the premisesonly when accompanied by the truck he was to workon would serve to identify the truck being unloaded,it does not explain how this would further serve tolimit its "public liability" for injuries to nonemploy-ees. Finally, Respondent alleges that the InterstateCommerce Commission had informed it, along withseveral other distribution centers in October 1975,that the presence of lumpers on distribution centerproperty was considered by the ICC to he an unlaw-ful rebate where the services of the lumper were notcharged to Respondent.22At meetings attended by in-dustry representatives in January and March 1976, arepresentative of the ICC23threatened prosecution inthe future for such practices. While such threatenedaction by the ICC was of clear relevance to Respon-dent, Respondent has not adequately explained whyit took no action for over 7 months following receiptof the original letter from the ICC24and for 4 monthsfollowing the initial threat of prosecution. That thealleged unlawfulness of the lumpers' presence was notan adequate explanation for their expulsion is addi-tionally clear from Respondent's admission that atthe time of its asserted May 10 decision it did notintend to expel the lumipers until some indefinite fu-ture time. We therefore conclude that the reasonsproffered by Respondent to show that it acted in anonretaliatory manner are insufficient to show that itsactions were unrelated to the picketing which oc-curred at its front entrance on May 21.25Accordingly, for the reasons stated above, we findthat Respondent violated Section 8(a)(I) of the Actby expelling the union lumpers from its distributioncenter premises on May 21, 1976, and thereafter re-2 See fn. 7.22 More generally, the October letter referred only to Respondent's possi-ble involvement in "requesting, requiring., fostering. or otherwise acquiescingin conditions that cause such carriers to furnish services involving the provid-ing of extra labor for loading or unloading; requiring the carrier to sort orsegregate freight according to size, description or other criteria, such as forexample. placing shipment on receiver's pallets In a specified order, manneror count: or requiring carriers to make appointments fr pickup of deliveryof services."23 The Administrative Law Judge incorrectly identified this representativeas being a commissioner with the California Public Utilities Commission.2 Martin testified that problems with respect to sorting and segregatingfreight had been corrected and that the ICC had recognized that the issue of'carrier scheduling was not amenable to a solution at that time.23The legislative material from 1978 cited by the Administrative LawJudge in his Decision and attached as an Appendix has no hearing onwhether Respondent acted in an unlawful retaliatory manner by its conducton May 21, 1976.stricting their access to its property as describedabove, in retaliation for the Union's involvement inpicketing Respondent's front entrance on that date.Furthermore, we find that Respondent violated Sec-tion 8(a)( I) of the Act by statements made by its su-pervisors in June 1976 in the presence of Respon-dent's employees which indicated that Respondent'sactions on May 21 were retaliatory.CON(CI.SIONS ()OF LAVw1. International Brotherhood of Teamsters, Chauftfeurs, Warehousemen and Helpers of America, Local70, is a labor organization within the meaning of Sec-tion 2(5) of the Act.2. Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.3. By expelling from its premises on May 21, 1976,those lumpers who had previously had unrestrictedaccess to Respondent's property. and thereafter re-stricting their access to its property only during suchtimes as they were accompanied by trucks which werein the process of delivering merchandise. Respondenthas interfered with the lumpers' Section 7 rights as setforth in the Act by discouraging membership in, oractivities on behalf of. the Union and has therebyviolated Section 8(a)( ) of the Act, as their expulsionon that day was in retaliation for the acts of otherindividuals and employees who were involved inpicketing at Respondent's front entrance, with whomthey shared a common membership status with theUnion.4. By expressly indicating on two occasions in June1976, in the presence of its employees, that the causefor the lumpers' expulsion from its premises on May21, 1976, was in retaliation for the Union's picketingat its front entrance on that date, Respondent hasthereby violated Section 8(a)( I) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in un-fair labor practices in violation of Section 8(a)(1) ofthe Act, it shall be ordered to cease and desist there-from, and to take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondent unlawfully expelledthe lumpers from its premises and thereafter re-stricted their access to their facilities, we shall orderthem to allow lumpers on their premises to the sameextent as had been the practice prior to their expul-648 LUCKY STORES. INC.sion on May 21. 1976.26 The General Counsel has alsoalleged that the lumpers lost earnings as a result ofthe additional restrictions imposed on May 21. 1976.While the extent of losses has not been sufficientlyclarified by the record herein, the record does indicatethat the amount of time these employees could spendworking was restricted by the requirement that theyride into and out of the premises in the trucks theywould unload, as well as other restrictions or theirmethod of operations. We shall therefore order thatthese employees be made whole for any loss of earn-ings suffered as a result of Respondent's unlawful ac-tivity. with backpay and interest computed under theBoard's established standards. in accordance with theformula set forth in F. '. Wf'oolworth Conmpan v, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).27ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent.Lucky Stores, Inc.. San Leandro, California, its offi-cers, agents, successors, and assigns shall:1. Cease and desist from:(a) Discouraging membership in, or activities onbehalf of, International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of America.Local 70, by expelling lumpers from its premises andrestricting their access thereto, in retaliation for theacts of other union members who had engaged inpicketing at Respondent's front entrance on May 21.1976, and by thereafter telling its employees that thelumpers' expulsion had been so motivated.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Allow those lumpers access to its premises inthe manner and to the extent that it had allowed priorto May 21, 1976.(b) Make whole those lumpers who previously hadbeen allowed access to Respondent's property for anyloss of earnings they may have suffered as the result26While Respondent has asserted that it removed the lumpers from itspremises in part as a result of communications from the ICC that theirpresence on Respondent's property was unlawful. it is clear that the allegedunlawfulness of their presence was due to the additional charge that Respon-dent was not reimbursing the truckdrivers or trucking firms for the chargespaid the lumpers. Although such reimbursements might entail additionalexpenditures by Respondent, this obligation was equally applicable pnor tothe events herein.tSee. generally. Isis Plumbing d Heating Co., 138 NLRB 716 (1962)of the restrictions imposed on their access to Respon-dent's property subsequent to May 21. 1976.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying.all payroll records, social security payment records.timecards, personnel records and reports. and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its distribution center at San Leandro.California. copies of the attached notice marked "Ap-pendix."28Copies of said notice, on forms providedby the Regional Director for Region 32, after beingduly signed by the representative of Respondent.shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places. including allplaces where notices to employees are customarilposted. Reasonable steps shall be taken bh Respon-dent to insure that said notices are not altered, de-faced. or covered b any other material. No othermaterial relative to this matter shall be posted duringthis period.(e) Notify the Regional Director for Region 32. inwriting. within 20 days from the date of this Order.what steps Respondent has taken to compl\ herewith.28 In the event that this Order is entforced b a Judgmentl ta UnledStates C(ourt of Appeals. the words in the notice reading "Posted bh Order ofthe National Lalbor Relations Board" shall read "P,,sted Pursuin to aI Judg-ment of the United States (ourt of Appeals Fnhrclng an Order t the Na-tional Labor Relations Board"APPI!N DIXNol(I I I( ) EPI()Y1oYi iSP()osiI 1) H ORI)ER ()t- IllNAII()NA I LABO()R R:I.All()NS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their testimony. the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, as amended. and has ordered usto post this notice. We will carry out the Order of theBoard.WF wt.L NOT discourage membership in. oractivities on behalf of. International Brother-hood of Teamsters. Chauffeurs. Warhousemenand Helpers of America, Local 70. or any otherunion, by expelling employees engaged as lump-ers from our premises and restricting their accessthereto, in retaliation for the acts of other mem-bers of this Union who had engaged in picketingat the Merced Street entrance on May 21. 1976.and by thereafter telling our employees that thatwas the reason for the lumpers' expulsion.649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL. NOIt in any other manner interferewith, restrain, or coerce employees in the exer-cise of their right to form, join, or assist, or berepresented by any labor organization, to bar-gain collectively through representatives of theirown choosing, or to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection. or to refrainfrom any or all such activities.WE WiLL allow lumpers access to our premisesfor the purpose of soliciting work unloading mer-chandise from incoming trucks.WE WILL. make whole those lumpers who pre-viously had been allowed access to our premisesfor any loss of earnings they may have sufferedas the result of the restrictions imposed by usregarding their access to our premises subse-quent to May 21, 1976.LUC(KY SIO)RES, IN(C.DI)E(ISIONSIAILMINI 1OF 111i CASIHL NRY S. SAIIM, Administrative Law Judge: I his case isbased upon an unfair labor practice charge filed by theabove-named labor organization and a complaint issued onJanuary 28. 1977.7 on behalf of the General Counsel of theNational Labor Relations Board, herein called the Board,by the Regional Director of the Board, Region 20. Thecomplaint alleges that Lucky Stores, Inc.. herein called in-terchangeably Respondent, the Company, and Lucky, hasengaged in unfair labor practices against truck freight un-loaders, also called lumpers, who are alleged in the com-plaint to be employees of Respondent within the meaningof Section 2(3) and thus Section 8(a)( I) of the Act was vio-lated when Respondent refused to allow lumpers to solicitwork on Respondent's premises. Respondent denies thelumpers are its employees within the meaning of Section2(3) of the Act.'Upon the entire record in the case and from the under-signed's observation of the demeanor of the witnesses whileI The charge filed by the Union reads as follows: "tTlhe employer hasevicted area lumpers from its distribution center thereby adversely affectingtheir opportunities to obtain employ ment from motor carriers which makedeliveries at [Respondent's distribution center. The employer's reason lbrthis action was to punish the area lumpers for having cooperated and partici-pated in lawful union activity."2 The term employee shall include any employee, and shall not be limiledto the employees of a particular employer, unless the Act explicitly statesotherwise, and shall include any individual whose work has ceased as aconsequence of. or in connection with, any current labor dispute or becauseof any unfair labor practice, and who has not obtained any other regular andsubstantially equivalent employment, but shall not include any individualemployed as an agricultural laborer, or in the domestic service of any familyor person at his home, or any individual employed by his parent or spouse.or any individual having the status of an independent contractor. or anyindividual employed as a supervisor, or any individual employed by an em-ployer subject to the Railway Labor Act, as amended from time to time, orby any other person who is not an employer as herein defined.testifying, and after due consideration of the post-hearingbriefs filed by the parties, there are hereby made the follow-ing:FINDIN(iS ()I FA( IThe Respondent. Lucky Stores. Inc.. a C('alifornia corpo-ration, is engaged in the business of operating a chain ofsupermarkets. Respondent annually receives from its busi-ness operations gross revenues in excess of $500,000. It an-nually purchases goods, materials, and supplies valued inexcess of $50.000 directly from suppliers located outsideCalifornia. Respondent admits the foregoing allegations.Accordingly, it is found that Respondent is an employerengaged in commerce within the meaning of Section 2(2),(6). and (7) of the Act.The Charging Party. International Brotherhood of Team-sters, Chauffeurs. Warehousemen and Helpers of America.I.ocal 70. herein called interchangeably the Charging Party,the Union, and Local 70, is a labor organization within themeaning of Section 2(5) of the Act.IntroductionLucky Stores operates a distribution center and ware-house at San Leandro, employing approximately 1,200 per-sons, of which about 350 are members of the Union. At thislocation it receives deliveries of meat, produce. groceries,and other food products from many states for eventual de-livery in its own trucks which are driven b members of theUnion to its retail grocery stores located throughout north-ern California.For many years prior to May 1976.' these foods productshave been delivered to LIucky's distribution center in trucksoriginating in California as well as other states. Thesetrucks are normally occupied by only the driver who insome instances is the independent owner of the truck hedrives.The truck enters l.ucky's premises through a gate atwhich a guard is stationed, then the driver proceeds to backhis truck flush against the unloading platform. After step-ping down from the cab of the truck, he is approached by alumper, who is a member of the Union.4The lumper un-loads the contents of the truck onto a pallet located onLucky's receiving platform. For these services the lumper orunloader is paid a fee, the amount of which is determinedby the lumper. The lumper or unloader is in no way ac-countable to Respondent for fee charges and monies re-ceived from individual truckers and trucks owned by freightcompanies for unloading food products consigned to Re-spondent and unloaded from the truck by the lumper ontopallets located on Lucky's receiving dock. he receivinghandlers, employees of Respondent I.ucky Stores, thenI All dales herein refer to 1976 unless otherwise indicated.'The term lumpers originally developed in the fishing industry An inte-gral part of the fisherman's work was unloading the fish from the boat. Thiswork in the trade is known as fish lumping. As the economic condition otfishermen improved, they were able to afford men who unloaded the fisher-mens' catch when they came into port from a fishing trip. These unloaderscame to be known as lumpers. Sea Fo*od Produccr A iairon of Newh Bed-ford. Inc., 95 Nt.RB 1137, 1138. 1139 40 1951).650 I.ICKY STORES. INC.transport the consignment from the receiving dock wherethe lumpers had unloaded the f'ood products onto pallets.Lucky's employees then move the loaded pallets intoLuck 's warehouses.Correspondence from the (alifornia Public UtilitiesCommission entitled "Charges for Loading and Unload-ing," dated May 18. provides in paragraph 2 that. "If theservices of helpers. lumpers or sw;ampers are emplo\ed b\the carrier to perform or assist in the perlformance of un-loading or other accessorial services rendered under thistariff at the point of destination, the charges set forth innotes 3 and 4. as applicable, shall he billed directls to andcollected from the debtor. The charges shall be in additionto all other rates and charges accruing under this tarift orunder alternatively applied common carrier rates. ..Iheaccessorial charges provided in notes 3 and 4 are in addi-tion to those set forth in notes I and 2."'On September 12. 1975, Richard Haas. superintendent ofRespondent's distribution center. obtained from .;an l.ee,an official of the Del Monte Corporation. a Del IMonte in-teroffice memorandum which laas forwarded to JohnMartin. Industrial Relations Manager of L.uck_ Stores. thatreads as follows:Routing SlipTo: John MartinFor: Information OnlyThis is a Del Monte memo sent to me bh Jan Lee.Date: 9-12From: Dick HaasTo: George Denisoncc: R. E. CrawfbrdJ. G. LaneThis is in regard to our telephone conversation con-cerning the assessment of lumper charges b the var-ious truck carriers for shipments to local bus ers fromthe Northwest, etc.The Interstate Commerce Commission has just com-pleted an audit of the records of the long-line carriersin the Bay Area, and have observed the fact that thetruckers have not been assessing the charges for lump-ers which have to be hired at the various consigneeswarehouses. The tariffs contain provisions for chargesto be assessed on an hourly basis. but the carriers havelargely ignored this item in the past. The ICC has in-structed the truck lines to immediately implement thetariff provision and to start billing for these charges.Almost without exception. the truckers are required tohire lumpers at the various grocery houses because ofunion policies.The ICC auditors further advised the carriers that ifimplementation is not immediate, the records would heaudited for the past three years and the truckers wouldbe required to send balance-due bills for all past ship-ments within the three-year period. Needless to say.the carriers intend to comply as of this date.Per our discussion. we will request that the trucklines bill the consignees for any lumper charges in-curred on their docks, rather than including thesecharges along with the freight. The shipments in,ols edare normall tendered oin a prepaid hbasis and are soldl:()B our plants. YOu ill no doubt want to contact thesales office upon the receipt of' this memo so that emats adise our customers of the facts outlined above 'A letter dated October 3. 1975. from .W. Van ('leae.regional director. Bureau oft' Operations. Interstate ('om-merce ('olmmission, to Respondent states:It has ome to the attention of this otffie that ,Ourcoilpanlll mnla he involved in the solicitation accept-ance or receipt of concessions from the motor carrierindustry in particular and other tpe carriers generall.It is alleged that this is being accomplished throughsuch means as requesting. requiring. ostering. or otlh-erise acquiescing in conditions that cause such carri-ers to furnish services involving the providing of extralabor for loading or unloading: requiring the carrier tosort or segregate freight according to size. descriptionor other criteria, such as for example. placing shipmenton receiver's pallets in a specified order. manner orcounlt; or requiring carriers to make appointinlents forpickup or deliver services. It is further alleged thatsuch transportation services are being proided in theabsence ot appropriate carrier tariff pro-visions to co cersuch services or, where provided hb tariff. it is allegedthat no charges are being assessed or collected tfor suchservices pursuant to said pro isions.Section 216b). part II. Interstate Commerce Act (49I.S.('. §3161b(h)) pros ides:It shall be the dut\ of ever conimmion carrier of prop-errt hb motor ehicle to pro ide sale and adequateserice, equipment. and facilities ftor the transportationof propert5in interstate or foreign commerce: to estab-lish. observe. and enforce lust and reasonable rates.charges. and classificatiolns and Just and reasonableregulations and practices relating thereto and to themanner and method of presenting. marking, packing.and deliscring propert for transportation. the facili-ties lor trarlsportation, and all other matters relating toor connected with the transportation of propert' in in-terstate or foreign commerce.Section 217(b) of Part 11 of the Interstate ('ommerceAct (49 I.S.C. Section 317(b)) provides in part as ttol-lows:No common carrier b motor vehicle shall charge ordenland or collect or receive a greater or less or differ-ent compensation for transporta;tion or t'or an servicein connection therewith between the points enumerat-ed in such tariff than the rates, fares. and chargesspecified in the tariffs in effect at the time: and no suchcarrier shall refund or remit in any manner or bh anl\device. directl or indirectly. or through any agent orbroker or otherwise, an' portion of the rates, fares. orcharges so specified. or extend to any person any privi-leges or facilities for transportation n interstate or for-eign commerce except such as are specified in its tar-iffs ...See pp 3 4 ol the transcript(51See Resp. Exh 7. DEC('ISIONS OF' NATIONAL LABOR RELATIONS BOAR[)Section 222(c). part II. Interstate Commerce Act (49I'.S.C. §322(c)) provides:Any person. whether carrier. shipper. consignee, orbroker, or any officer. employee. agent. or representa-tive thereofl who shall knowingly offer, grant, or give,or solicit, accept. or receive any rebate, concession, ordiscrimination in violation of' any provision of thispart, or who by means of any alse statement or repre-sentation. or by the use of any false or fictitious bill.bill of lading, receipt, voucher, roll, account, claim.certificate. affidavit. deposition, lease, or bill of sale, orby any other means or device, shall knowingly andwillfully assist, suffer or permit any person or persons.natural or artificial. to obtain transportation of passen-gers or property subject to this part for less than theapplicable rate. fare, or charge. or who shall knowinglyand willfully by any such means or otherwise fraudu-lently seek to evade or defeat regulation as in this partprovided for motor carrier or brokers, shall be deemedguilty of a misdemeanor and upon conviction thereofbe fined not less than $200 nor more than $500 for thefirst offense and not less that $250 nor more than$2.000 for any subsequent offense.Should your company be found to be engaged in theactivities, o any of them, described above. your com-pany could be in the position of soliciting, receiving oraccepting concessions, and/or in the position of aidingand abetting an unlawful activity by the carrier, in vio-lation of the above-cited provisions of the InterstateCommerce Act. Your specific attention is directed toSection 222(c). insofar as it relates to shippers or re-ceivers of freight.It is requested that you respond to this communica-tion as expeditiously as possible, but in any eventwithin 15 days receipt thereof. confirming or denyingwhether your company is engaged in any of the de-scribed activities; your company's position with re-spect to such activities; and what action, if any, youcontemplate taking with respect to these matters.Thank you for your anticipated cooperation.On October 22. 1976. R. A. Haas, warehouse-distributionmanager. sent the following letter "individually addressedto quite a number of shippers who deliver perishable pro-duce to Lucky's distribution center" which reads:Effective 6:30 a.m. Monday. April 18, 19. 119761]. therewill be a change in produce unloading procedures atour distribution center in San Leandro. Building #6only.On the above date, produce trucks requiring unloadinghelp, other than the driver, will have that help pro-vided by Lucky Stores. Inc. from its warehouse staff.There will be some exceptions to this procedure. Carri-ers must provide their own help for unloading of bulkmelons, and in some other situations we may ask youat the time of purchase to provide the necessary un-loading help.Please inform your drivers that they must contact thesupervisor in charge of the above mentioned buildingbefore unloading.Haas sent the following letter dated October 27. 1976. tothe California Public Utilities Commission:Dear Sirs:I recently sent you a letter stating our intention tochange the produce unloading procedures at our Dis-tribution Center in San l.eandro. Circumstances havecaused us to postpone the start of this program until alater date.'The estimonyGeneral Counsel's WitnessesJack Frost, who testified on behalf of the (iGeneral Coun-sel. is alleged to have been interfered with. restrained, andcoerced in the exercise of rights guaranteed him in Section 7of the Act. It is also stated in the complaint that Frost, whois a grocery lumper, is an employee of Respondent withinthe meaning of Section 2(3} of the Act. The General Coun-sel contends that when Frost was evicted rom l[uckv'spremises and not permitted to continue soliciting workfrom the drivers to unload their trucks on Respondent'spremises by requiring the lumpers to make their unloadingarrangements with the truckers off the C'ompany's property while the truckers were approaching Lucky's entrance gate.Section 8(a)( I) of the Act was violated.Frost testified that he "was assigned there [Respondent'sdistribution center] by the Union dispatcher as an arealumper" on June 17, 1964, and later appointed a lumpersteward on February 1, 1965. by the Union. He describedhis duties as a lumper as "basically just help[ing] the incom-ing trucks get unloaded ... at the grocery dock .... Mostlyit worked out I kept the other lumpers assigned to theirjobs, and any time there was a casual laborer who was notperformingjust right fr sure they would come and get me.not to interpret union rules. but to remind him there wereunion rules." "In addition." testified Frost. "three lumpersworked the grocery dock, and two part-time lumpers han-dled the unloading of the non-food ...and the severalcasuals we called out of the union] hall each morning ....We would line up the work." (Emphasis supplied.)'Frost testified that "we would approach" truck driversand in the case of "strangers" we would "call the [union]hall." When asked by whom the lumpers were paid, heanswered that if the truck driver owned the truck, it waspaid by him or in the case of the driver not owning thetruck then the company he worked for paid the lumper'sfee.It was stipulated that Respondent supplied the unloadingequipment and provided the lumpers access to the receivingplatform until such access was revoked on May 21, undercircumstances detailed below. The lumpers took the samebreaks in the morning, at lunchtime, and in the afternoonas "Lucky house employees." This was necessitated by the7 It appears the "circumstances" mentioned. were Respondent deciding inMay to move the lumpers off its premises which is detailed. nriu"The "we" refers to Frost and another "resident" lumper named Jerr,Moura. "Resident'" is synonymous with "regular" as distinguished from "ca-suals." who were requested by Frost and dispatched from the union hiringhall when extra help was needed to unload waiting trucks.652 LUCKY STORES. IN(C.receiving personnel, "I.ucky's house employees," when theytook their breaks because food products unloaded from thetrucks by the lumpers onto pallets were then transported assoon as possible by the Lucky house employees into thewarehouse.9Frost first testified that a truck driver could "hire" a par-ticular lumper. but when asked again whether the truckdriver had "to hire a particular lumper." Frost answered:"According to the rules, yes. If a truck driver did not wantone particular lumper and preferred another, there was nopoint. I mean, if he had not been using the guy before andit was not his time up, we still let him use the man hewanted."Frost testified that on Friday, May 21, the lumpers "wenthome a little early." As they approached the "front gate" toleave Respondent's premises, they saw Local 70's picketspatrolling on Respondent's property line outside theMerced Street truck gate. Frost's testimony continued thatthese lumpers inquired of him, "what do those picketsmean" and "what they should do," and [he] replied: "Idon't know anything about them." So, shortly thereafter,while he was unloading a truck, one truck driver came inand said, according to Frost. "There is an AssociatedFreight Lines truck that came in the front gate to make adelivery and [Local 70's] roving pickets." Frost added thathe was unable to finish unloading the truck he was thenworking on because Gary Abrew, the assistant warehousesuperintendent, "told me I had to get off the property ... Iverbally objected. I hadn't done nothing. He said, 'That'smy orders. All lumpers have to leave the property.' " Thecolloquy terminated with Frost stating that he had not beenpaid for the truck he was then unloading. Frost testified hethen walked to the Merced Street truck gate and he ob-served "some pickets walking back and forth with Associ-ated Freight signs." The Associated Trucking Companywas then involved in a labor dispute with Teamsters Local70 whose ambulatory pickets followed their trucks wher-ever they made deliveries. Respondent was not involved.Frost continued that he walked over to the vicinity wherethe Local 70 Teamsters were picketing, which was near theMerced Street gate to Respondent's premises, and spoke toPoole, the warehouse superintendent and Haas, superinten-dent of Respondent's distribution center. Frost stated heasked Poole: " 'What's going on?' and Poole's answer was,'You [the Union] have always had a procedure for picket-ing. The Union broke the procedure ...' There was somemore conversation [and then] I told [Haas], 'Well this isprobably it, then. I want to thank you for the way you havetreated me through the years and I want you to know I'mleaving with a smile on my face .. .' It kind of took him bysurprise that I said, 'This may be it,' and he said to [Poole]'As mad as John Martin is, [Lucky's industrial relationsmanager] Jack [Frost) is probably right about that. This isthe end of the lumpers.' " Frost concluded this phase of histestimony by stating other lumpers were present "and a[Union] business agent materialized there and everybodywas shouting and hollering, and in a little bit Mr. PooleI The General Counsel stated that by this testimony she was "attemptingto establish on the record that the lumpers were employees of the truckdnvers and also were employees of Lucky."came and he responded, he gave the lumpers a little peech.and I left."Frost returned to work at Lucky's distribution center thefollowing Monday morning at his usual starting time. "Ihad only been working a few minutes and Mr. AhreA[assistant superintendent of the warehouse] came out andtold me, 'Didn't I understand I wasn't supposed to comeback on the property?' And I said. 'Nobody told me not tocome back on the property.' ...Frost continued: Mr. Poolesays, 'Didn't I tell you last night [Sundv] you could notcome back on the property?"' I said, 'You did not tell me.'And he said. 'Yes. I did. I told everybody.' And I said to[Poole], 'If you stop and think. I was not at that meeting.'And then he said, 'Did you note things had changed?' AndI said, 'I'm not going to lie to you, but on the advice of munion, they told me to come on in until I was told not tocome in any more.'"When the General Counsel's representative asked Frost leading question, namely: "After this day until you stoppedworking for Lucky's. did you contact drivers outside thegate of the Lucky's distribution center," Frost answered:"Yes.""On cross-examination. it was elicited that when the Asso-ciated truck left Respondent's premises the ambulatorsunion pickets patrolling the truck entrance of the Coompa-ny's distribution center ceased picketing. entered two auto-mobiles, and followed the Associated truck as it spedaway.2Frost testified that sometime between November 1975and April 1976. he and his Union's business agent werepresent at a meeting in Martin's office. at which time theletter from the Interstate Commerce Commission to Re-spondent was discussed. This letter is set out in full xupri.and concludes with the allegation that the food industrNwas engaged in aiding and abetting the lumpers in oer-charging truckers in the unloading of their vehicles.Frost on his cross-examination acknowledged that l.uckhad placed forklifts on its grocery unloading docks for boththe truckers and the lumpers to use, but that he. as thelumpers' union steward, complained to Luck) that the fork-lifts should he made available exclusively to the lumpersand that the use of these forklifts should be denied to truck-ers delivering food products consigned to Respondent. Per-mission to use these forklifts had to be obtained from theforklift supervisor, an employee of Respondent.At another point in his cross-examination. Frost deniedthat he complained to Martin, Lucky's industrial relations'0 It is undisputed that the Associated picketing incident occurred on Fri-day, May 21. See par. Vl(a) of the complaint." This is an unmistakable reference to the gist of this case, namely, asalleged in the complaint: "Respondent, through Martin, has refused to allowemployees to solicit work on Respondent's premises" as the sole issue iswhether lumpers are employees of Respondent within the meaning of Sec-tion 2(3) of the Act." It appears to be undisputed, as the General Counsel offered no evidenceto the contrary, that the Union had agreed on May 20. 1976, to Respondent'sproposal that when Local 70 was involved in a labor dispute with an individ-ual trucker or freight company it would confine its picketing to the truckitself while it was on Lucky's prermses When such trucks were parked insideRespondent's premises, picketing would be limited to the truck of the com-pany with whom the Union had a labor dispute and it would not picket atthe gate in order to permit Lucky's trucks. dnsven by Lucky employees,members of Local 70, to use this gate without having to cross a picket lineSee Resp. Exh 6.6'3 )E(4 ISIONS ()1: NA IIONAI IABOR RELATIONS BOARI)manager, that "he or Respondent was trying to get rid oflumpers," and then added: "I probably said to Mr. Martin,'after all these years I have been an asset to this companyand this obviously is an effort to eliminate me ....' Thatwas in reference to the overall picture."Frost admitted that he and his "partner," Maura, eachmorning "organized" the work for the day. He testified thatwith respect to truckdrivers. whom he did not know andwhom he referred to as "strangers," he would telephone theunion hiring hall and arrange for "casual" lumpers to hedispatched from the union hall to unload the trucks of suchdrivers, or in the parlance of Frost "to work these trucks."Frost explained when these casual lumpers arrived, theywere assigned to work on the trucks of such "stranger" driv-ers. It appears that Frost only worked his "own" trucksexclusively, that is, those that were his regular customersand known by him over the 14 years he had been a lumperon Lucky's unloading dock. In fact, at such times as heneeded a helper, those truckdrivers who were his regularcustomers would pay Frost for the services of him and alsohis helper when the job required one.In a situation where he regularly unloaded a company'strucks, there was an arrangement whereby the truckers paidFrost's lumpers' fees to Lucky, who, in turn, paid Frost.This arrangement applied only to regular customers of theresident lumpers.Frost took his vacations at such times as he pleased to doso. When he was on vacation, his partner. Moura. had theunion hiring hall dispatch a casual lumper to fill in duringFrost's absence. The casual lumper, added Frost, was underthe supervision of Moura, who, like Frost. was a residentlumper and a steward appointed by Teamsters Local 70.After the lumpers were ordered off Lucky's premises,they stationed themselves outside Respondent's gate and astruck drivers making deliveries to the distributing centerapproached the gate, they stopped their trucks where thelumpers congregated to select one. The lumpers entered thecabs of the trucks seating themselves alongside the driverswho then drove onto Respondent's premises. Once thetruck had been backed up to the dock, the lumper beganunloading the truck. Frost explained that after May 21. thetruckers with whom he had regularly worked in the pastand who "preferred" to employ him when he worked onLucky's unloading platform, were the same truck driversand trucking companies whose trucks he would board out-side the gate and once inside Respondent's premises, wouldunload at the dock. It appears Frost suffered no monetaryloss after he solicited work off Respondent's property.When asked on cross-examination whether his affidavitgiven to a Board agent which stated, "Lucky employees orsupervisors never told me which trucks to work," was true,Frost answered in the affirmative. He also acknowledgedthat during the many years he worked on Lucky's premises,none of Respondent's supervisors told him or other residentlumpers how to unload the trucks and that this also appliedto the casual lumpers, who he requested the union hall todispatch when there were not a sufficient number of regularresident lumpers available to unload waiting trucks. Heworked, after May 21, in this manner until February 1977,when he voluntarily left.Edward H. Painter. business agent of Teamsters Local 70for II ears, handled the Union's matters from May 1975to July 1976. involving its members employed by Respon-dent at its distribution center. Between November 1975 andMay 1976. he discussed various unioh matters with Martin,Respondent's industrial relations manager. On direct-ex-amination by the General Counsel's representative, Painterwas asked whether at any time. Martin threatened "to limitthe lumpers' access to Lucky's distribution center." Painteranswered in the negative.Painter then testified with respect to Friday. May 21.1976, when an Associated Company truck was on Respon-dent's premises. Ambulatory pickets of ocal 70 were out-side the exit gate located at the premises of Respondent'sdistribution center. On that day he received a telephone callfrom a Lucky driver "whose name he did not recall" thatthey had a problem out there. Painter arrived there 15 to 20minutes later at approximately noon. He "observed twopickets picketing on Lucky's property line outside the gatewith a sign reading 'Associated Freight Lines unfair to Lo-cal 70.' " He approached them and asked what was goingon. One of the pickets told him "there was an Associatedtruck that came into [Lucky's] property." and that the truckwas parked some distance beyond the entrance gate. Paint-er disclaimed any prior knowledge of this picketing statingthat "the Associated Freight strike was under the directionof Dick Durosetle, a business agent of Local 70. He was theone who assigned the pickets at Associated's terminal andthey would follow the [Associated's] trucks."Painter's testimony continues that, after questioning thepickets, he saw Respondent's officials Martin, Haas, andPoole standing nearby and proceeded to where they werestanding. "I went over to Mr. Martin who was the man Inormally dealt with when we had problems, such as we hadat that time .... I recall he said, I'll give you two or threeminutes to get those pickets off the gate or I'm going to firethose [.uckj drivers."' Painter described the confronta-tion with Martin as one in which he "tried to calm himdown. Then after I was there a little while and I did notmake an effort to remove the pickets, he said. 'All the lump-ers are going to go out.' " Painter testified that he askedMartin what was the purpose of kicking the lumpers off theproperty, stating that he told him the lumpers had nothingto do with the picketing, as it was a dispute with AssociatedFreight Lines. Martin replied, according to Painter, that"kicking the lumpers off the property" was related to Luckystores, as the strike at Associated Foods was related toLucky Stores. "And I said to him then, 'Well it looks to melike this was done in retaliation,' and he said. 'I wouldn'tuse that word.'"Later, still on direct-examination, the General Counselasked Painter if he had a conversation at the same timedescribed above with either Haas or Poole and Painter re-plied: "I recall after talking to Mr. Martin [that] Mr. DickHaas made the statement the lumpers were going to go out.He also said the same thing Martin said .... The lumpers13 Painter was conversing with Martin near the gate at a time when Luck)drivers. members of .ocal 70, were lined up, single file. in their loaded truckswith deliveries for t.ucky's retail grocery stores. but they refused to exitthrough the gate as it meant crossing their union's picket line.654 LUCKY STORES. INC.were going to go out." After the pickets left. Painter testi-fied he had another conversation on Lucky's premises thesame day (May 21). with Haas who, according to Painter.said: "I want you to know we have no more resident lump-ers."Painter continued: "I looked back toward where the driv-ers were, and, you know I didn't see any trucks there origi-nally, but later on, I did, when he said something about thedrivers, I seen them Lucky drivers back there so I wentback to talk to them [Lucky] truck drivers back there ...[who were inside the gate]. When I went back to where thedrivers were, I seen the Associated truck sitting in the right-hand lane, the lane that would have been driving in past thegate .... I talked with some of the ILucky] drivers. I walkedover to the Associated truck and I talked with Ron Lopes,one of Local 70's stewards there. He was trying to get theAssociated driver to get the truck off the property so theywould not have any' problem. So I believe he was finallysuccessful in doing that because after the truck left, theproblem was all gone."Painter's testimony continued: "Then I made a phonecall and [Martini said something to me about. "'his is notgoing to help the relationship between Local 70 and l.uckyStores,' and there was some more discussion, and I woulddescribe it as being a sort of heated discussion." Paintertestified that he then departed.Painter also testified about another conversation that hehad with Haas the following month in June. Painter testi-fied he initiated the conversation: "I asked Haas a questionabout the lumpers and how we were going to work by get-ting the lumpers back to their previous status, and he toldme, if we would keep the pickets off the gate, we would nothave any trouble with lumpers."On cross-examination, it was elicited from Painter thatChuck Mack, secretary-treasurer of Local 70, wrote to Mar-tin on May 20, in answer to a letter from Respondent, withrespect to picketing of outside trucks at the Lucky Storecomplex in San Leandro involving a truck belonging to theAssociated Freight Company with whom the Union had alabor dispute. Respondent had suggested. in the event atruck drove onto Respondent's premises to make a delivery.that the Union would be allowed to picket the truck at thesite where it was parked within the distribution center. Itthis procedure were adopted instead of picketing at the gateentrance, Lucky official Martin stated, it would not inter-fere with its trucks either entering or exiting through thegate and thus not interfere with its trucks delivering foodproducts to its retail stores. Local 70's response reads asfollows:As you know, Local 70 may have occasion to picketdifferent trucks from time to time for various reasons.When that truck comes into the complex, the questionarises where to picket that truck---at the gate-orwhere the truck is in the complex.We understand Lucky Stores desires we picket in thecomplex and not at the gate.We are willing to agree with this proposal if we canwork out a written agreement that our picket on yourproperty will be held harmless from any damages thatmay result and that he be protected from physicalabuse.We propose you work the details for a written agree-ment with our legal council, Duane Beeson. who isswith the law firm of Brundage. Beeson. Taer & Ko-vach. I() Bush Street. Suite 1500. San Francisco.'When Painter was asked whether the pickets at the gateentrance on May 21 were informed by Martin that thescould picket the truck with whom the Linin had a labordispute on Lucky's premises instead of at the gate entrance,Painter replied in the negatie. lie also denied that when hearrived at Lucky's premises about noon on May 21. andspoke to Martin. that he knew Lucks's drivers were retusingto drive their trucks across Local 70's picket line at the gatealthough there was a lineup of such trucks beginning nearthe picketed gate which were waiting to exit in order tomake deliveries consigned to Lucky grocery stores. nderfurther questioning by counsel for Respondent. Painter di-luted his denial stating: "I don't think I was [awarej. Youknow, it's over a year ago and I'm a little cloudy.but it'spossible I did know Lucky drivers were back there ...."When he said to me "Get those pickets oftt or I'll tire thosedrivers ...I assumed the drivers were involved."When he was then asked on cross-examnination. inasmuchas he knew that Lucky's drivers were not driving theirloaded delivery trucks through the picket line, whether heinstructed them it was permissible for them to do so, hlieanswered he did not although he admitted he mats have toldMartin that. if he removed the Associated truck froimLucky's premises. his {Union's picket line across the gatewould be disbanded and withdrawn. When asked it he ad-vised l.uck's truckdrlxers. who were backed tip Inl i linewaiting to exit in order to make deliveries to Respondent'sgrocery stores, that this was a dispute between AssociatedFreight Lines and Local 70 and did not inole LuckyStores and was. therefore, permissible for them to exitthrough the picket line established by Local 70 at the gate.Painter replied: "No. I did not tell them that .... I toldthem that that was a legal picket line at the gate and it wasup to them as an individual whether they wanted to gothrough or not to go through." Painter admitted. however.that Associated Freight l.ines then had a terminal in SanFrancisco which was being picketed by l.ocal 70.Reference was then made to Respondent's Exhibit 5 andPainter was asked on cross-examination what it meant. liHeanswered: "Luck\ Stores wanted us to picket Associatedtrucks whenever their trucks might be on the complex[Ilucky's distribution center] rather than [ocal 70] to pickettheir gate." Painter added: "We did not want to get put inthe position we would give up our right to picket either atthe position of the [Associated] truck [on the Lucky prem-ises] or at the gate ....In the past, we have had a right toprotest the truck on the property or at the gate. at eitherlocation." See Respondent's Exhibit 6.George Allen was called as a witness on behalf of theGeneral Counsel. He has been employed b Respondentapproximately 4 ears on its "produce and deli warehousedock." a part of its distribution center. His duties consist of" See Resp Exh and 6655 DECISIONS ()F NATIONAl. IABOR RELATIONS BOARD"putting up packages going to various stores in Lucky'ssystem." liec is a member of Local 70 and is also Local 70'sshop steward n the produce dock. Hie attended a meetingin June 1976, at the distribution center in Haas' office, su-perintendent of the center. Also present was Painter. Allentestified that Haas told Painter: "'If it wasn't for you andthe pickets, the lumpers'-and then he stopped, he said,'well forget about that. That's not what we are here for.'"Respondent's TestimonyJohn H. Martin, industrial relations manager since 1970fior the Northern C(alifornia Region of Lucky's Stores, is agraduate of the University of Notre Dame, an attorney, anda member of the California Bar. He has also been a laborattorney associated with the United States Steel Corpora-tion. Kaiser Steel Corporation. and the Borden Company.Martin testified that early in May 1976, prior to the Asso-ciated Trucking Lines incident detailed supra, Respondent'solficials had decided to withdraw its permission for the resi-dent lumpers to continue plying their trade on the grocerydock located at Lucky's distribution center in San Leandro,Calitfornia. In addition, Martin related that the precedingMarch, he had a conversation with Frost and the decisionto not permit the lumpers to solicit work on Respondent'spremises was made subsequent to that time.Martin enumerated the individual factors whereby thecompany officials, based on his decision with which theyagreed, determined to withdraw their permission for thelumpers to remain on the property, citing lack of controlover the activities of the lumpers, and particularly as thatcontrol as it related to public liability. Martin illustratedwhat he meant by explaining that a "couple" of lumpershad been injured on the premises in the course of unloadingtrucks, one of whom sued Respondent for "public liability"for the injuries he incurred. He expounded that under theCalifornia Employees Compensation law, Respondent's li-ability was monetarily limited by the provisions of that stat-ute, but liability was "virtually unlimited" in the case of"public liability" involving injuries to nonemployees. Insuch situations, Martin explicated, there were problems "inidentifying for liability purposes which trucker the lumperswere working for at any particular time" as it was difficultfor Respondent because of lack of control over the lumpersto determine their mode of operations due to the manner inwhich they solicited the drivers. Martin indicated that com-pounding and further complicating this perplexing and puz-zling problem was the undeniable fact that a single lumper"oftentimes work[ed] for two and sometimes three truckssimultaneously."Another consideration for banning lumpers from solicit-ing on its grocery and produce unloading platforms ordocks located on its premises, continued Martin, was "acouple of incidents [occurring] over the years involving mis-conduct of lumpers, and as far as I was concerned fromyears back they were better off the property." In one inci-dent the man, apparently inebriated, urinated all over thewarehouse. Another incident was a Lucky employee work-ing on the dock being "beat up" by a lumper. A third inci-dent involved a resident lumper, while on the premises, at-tempting to "punch" a security guard." Martin, inenumerating his reasons for withdrawing permission for thelumpers to solicit truckers while on Lucky's unloadingdocks, emphasized that the lumpers are not employees ofRespondent, stressing that Lucky Stores has no control overthem.This recurrent situation eventually culminated in Re-spondent, freight companies, and individual truckers receiv-ing identical letters dated October 3. 1975, from the Inter-state Commerce Commission with respect to the solicitingor receiving of concessions, constituting a violation of theirAct. (Resp. Exh. I) As Martin explained the purport andsignificance of the ICC's letter: "They felt allowing lumpersto be resident on our property was receiving a rebate inviolation of the Interstate Commerce Act, wherein, in somecases the services of the lumper were not charged to our-selves." Such charges were borne by those truckers deliver-ing consignments to Respondent's distribution center.In January 1976. Martin attended a meeting of variousmembers of the trucking industry in Northern Califobrnia, atwhich an address was delivered by Commissioner Bell ofthe California Public Utility Commission. He explained, ac-cording to Martin, "what the Commission felt were the vio-lations: he told us ... they would begin prosecution of thecompanies who were then doing this within 60 to 90 daystime." Martin added that on subsequent occasions and atmeetings the California Public Commission "reinforced" itsintention to prosecute. However, in March 1976, there wasanother meeting, at which a California Utilities official an-nounced that the prosecution had been delayed because ofthe appointment of a new chairman of the Commission.Martin testified that prior to May, the Federal Bureau ofInvestigation periodically appeared on Respondent's docksand receiving platforms where trucks unloaded fbood prod-ucts consigned to it. He explained that the primar) reasonfor the FBI agents appearing on various occasions on theirdock was to investigate complaints of interstate truckers,particularly individuals who "objected]" to being com-pelled to hire lumpers to unload their trucks. Martin addedthat he had occasion during the month of February to callupon the FBI for help in a grocery unloading dock situationwhich involved the conduct of lumpers.With respect to piece rate lumpers, that is, lumpers whoare paid by the piece as distinct from grocery lumpers paidby the hour, Martin was asked on his direct examinationwhether there was any development in that regard, prior tothe Associated truck picketing incident, to continue "toler-ating" them and which influenced Respondent's decision towithdraw permission from the lumpers to avail themselvesof soliciting truckers on the premises as they prepared tounload at Lucky's docks. Martin answered in the affirma-tive, explaining that "several years ago" the minimum ratetariff, MRTA for California, was changed by the State Pub-lic Utilities Commission, resulting in the fee for a piece ratelumper being charged directly to the consigner, whichmeant Respondent paid the lumpers' unloading fee. "Thatproduced," stated Martin, "an enormous increase in freightcosts to our company for the items handled by the piece-5 Martin stated a "resident lumper" is one who appears at L.ucky's prem-ises with "regularity as opposed to someone who appears irregularly."656 I.UCKY SIORES, INC'rate lumpers. In the earls spring of 1976. we were informedthat the [('alitornial Public Utilities Commission was con-sidering an order drafted b their staff to add, in essence, a45 percent surcharge to this already high rate and that.again. would be passed directly on to the debtor" [LuckyStores. the receiver of the oods.Regarding the Del Monte Corporation matter, referredto above at pages 3 and 4. Martin explained that this writ-ing (Resp. Exh. 2) which he learned of on September 12.1975, was an interoffice memorandum whereby the Inter-state Commerce Commission auditors had looked to DelMonte to bill customers for lumper charges incurred in theshipment of their goods. Martin testified that the signif-icance of the Del Monte memorandum was an indication tohim that the truckers would pass on the lumpers' unloadingfee to the consignee resulting in additional shipment costsand freight rates for Respondent. This was another reason.testified Martin, which ultimately entered into his decisionto withdraw permission for the lumpers to remain onLucky's property.Martin next testified with respect to the Associated truckincident, supra., and its accompanying ambulatory picketingat one of their gates by Local 70's pickets. Martin stated hefirst became aware of this "When I received notice that thedistribution center was shut down .... I proceeded to theMerced Street gate." This, according to Martin. is the gateout of which all Respondent's trucks exit from its distribu-tion center. There is another gate, some distance from theMerced gate, called the Fairview gate, Martin testified,which is the gate used by other truckers who are arriving todeliver food products consigned to Lucky and which, priorto May 21, were unloaded by the lumpers who were thenstationed on the dock. Martin stated that Lucky's trucksdelivering groceries to their retail grocery stores do not exit"at all" through the Merced gate where the picket line wasestablished by the Union on May 21, but through the Fair-view gate. After May 21, when the lumpers were not al-lowed to station themselves within the distribution centerpremises, they moved outside and solicited truckers deliver-ing groceries, meats, vegetables, fruit, etc.. to Respondent'swarehouses as they approached the gate. Prior to being re-moved the lumpers were located on the various unloadingdocks: the hourly-rated lumpers on the grocery dock andthe piece rated lumpers on other docks. After May 21. the"hourly rate" grocery lumpers stood outside the Fairviewgate soliciting incoming truckers who were about to enterthe distribution center to unload their cargo at the variousreceiving docks. The record is not clear with respect to thepiece-rate lumpers' location after May 21. when they wererestricted to soliciting truckers off Respondent's premises.Martin resumed his recital of the happenings on Friday,May 21, when he was summoned to the Merced gate. Hetestified that he saw two pickets walking on the outisde ofthe open gate alongside Respondent's property line. Insidethe gate, he continued, were "three sets of doubles of Luckytrucks" and additional Lucky trucks backed up in singlefile, one behind the other. The Associated truck. he contin-ued, was parked inside the gate on Lucky's premises "be-tween the dairy building and the Merced gate .... At least300 feet from the property line." Martin talked to one of thepickets, asking him "what he was doing there," to which thepicket answered, "my business agent told me to picket thegate." Martin said. "'We ha\e procedures iound here thatyou picket the disputed truck when ou hase a problem."tie said, "No my business agent told me to picket tile gate."By procedures. Martin explained. "1 mean a practice oflong standing that a disputed truck ow ned bs soincoe withwhom Local 70 had a labor dispute which canme ontoLucky's property,. would he picketed at the location of thetruck" on Lucky's property. but not the gate. Martinadded: "I have spoken to representaties of I.ocal 7). in-cluding the secretary-treasurer mans times .... In lact,Local 70 has f'ollowed that procedure in the past." Ilc testi-fied that he "specifically told the picket he was insited to goon the [Respondent's] property and picket the Associatedtruck, which at this time was in plain ,ieu ." Thus, ex-plained Martin, if the pickets had accepted h in itatiton tolimit their picketing to the Associlatedl truck 'ushere It asparked inside the gate, the nion pickets would not haveblocked the gate for the Lucky drivers. members of local70. who were trying to exit from the distribtion center'sMerced gate in order to make their delixeries to Respon-dent's stores.Later, Martin spoke to Painter, Local 70's business agent.near the Merced gate. Again, according to Martin, he toldPainter "the procedures" which Respondent had with theUnion could solve this problem, explaining as he hail to thepickets, and asked Painter: "to get the picket line out oft'there ...out of the driveway. blocking the l.uck3trucks.Painter said 'If you get that Associated truck out of here,you won't have any problem.'" Martin testified that hewalked away from Painter.Finally', the driver of the Associated truck drove it offRespondent's premises, whereupon the pickets got intotheir two autos and followed the truck. Immediately there-after, the immobilized Lucky trucks then proceededthrough the gate to make their deliveries.In ending this phase of his testimony. Martin, whenasked by Respondent's counsel whether he and Painter hadany conversation about lumpers during this gate incident.answered: "None whatsoever." He also testified that duringthe time the picketing was going on. while the Associatedtruck was on Respondent's premises and up until the time itleft and was followed by the pickets in their two autos, thelumpers were taking "no role" whatsoever.After the Associated truck had left followed by the pick-ets and the Lucky trucks had also departed to make theirdeliveries, Martin testified he walked over to where Painterwas speaking to a "group of our employees" and told him,"that lumpers would no longer be allowed on the property.to stay on the property. They could go and come and gowith the trucks, but they would not be allowed on the prop-erty. Then I [Martin] told Mr. Poole, who carries a radio onhis belt, to contact his supervisors, to radio the supervisors.and to tell them to put the lumpers off the property.""Sometime" after the piece-rate lumpers were put off Re-spondent's property, they were allowed to return and tosolicit truckers on the produce dock inside Lucky's premisesas they had before May 21. Later on. however, according toMartin. the piece rate lumpers were allowed on the producedock "ior a short time. However. in the majority of thetime, both piece-rate and hourly rate lumpers come and gowith the trucks onto the property and off... as oft noes. Ash67 I)6(. ISIONS ()1: NATION\L LIABOR RELATIONS BOARI)of now, that is true of the hourly rate [grocery lumpers] andon April IS. [19771. we made another change with thepiece-rate lumpers due to a change in the [California]PU'."On cross-examination. Martin testified that he and othercompany officials "discussed the removal of the lumpersmany times and it was decided in early May. a date I don'tknow, that that would he done when it was appropriatewith the labor relations situation." The lumper situation.particularly their location on company property and theirunmanageable and uncontrollable conduct, he indicated.was often under discussion by company officials from thetime be became industrial relations manager in April 1970.Finally, in late May. at a meeting between Haas. superin-tendent of the distribution center, Richardson, vice pres-ident and regional manager, and Martin, a decision wasmade to evict the lumpers from Respondent's property, spe-cifically, the docks and unloading platforms of the distribu-tion center.After the decision was made. Martin testified, he "tried to)find Mr. Painter, the business agent of Local 70, but he wasunavailable. We made repeated attempts to contact him; allunsuccessful ... we telephoned him several times. I talkedto another [business] agent I knew, asking where the hell hewas and they did not know. My secretary called repeatedlyon my behalf, and the response she finally got from one ofthe girls she deals with at the [union] office was that theydidn't know where he was." Martin "speculated" that "tendays" elapsed between the time Respondent decided thelumpers must leave the premises and their eviction on May21. He acknowledged he did not write a letter to Painterduring this 10-day period.Martin, in being questioned about the Interstate Com-merce Commission letter of October 3, 1975 (Resp. Exh. I).agreed with the General Counsel's representative's state-ment that its purport was that "allowing lumpers on thepremises of Lucky's distribution center amounts to an ille-gal rebate in the eyes of the ICC." After this ICC letter wasreceived. testified Martin. Lucky notified the carriers andtruckers doing business with it that after January 1976.more unloading equipment would be placed on the dockand that any "out-side truck driver who wished to use it" tounload his motor vehicle, could do so. This directive wasimplemented by Haas, warehousing-distribution manager.who placed additional unloading equipment for all thoseusing the docks.'6Later, Martin attended a meeting in January 1976. atwhich Edwin Bill, special agent of the Interstate CommerceCommission, addressed a meeting attended by chain storegrocery officials, receivers of goods, warehouse managers,and representatives of the trucking industry. According toMartin, during the course of his speech. Special Agent Billgave his interpretation of the IC(C Act and its application,inter aia, to the lumper situation, specifically to the rolethat labor unions played in this troublesome matter. Mar-tin's testimony follows: "He told us they were to beginprosecutions in 60 to 90 days. and told us that a group of6 It appears that the lumpers opposed the use of Luckss unloading equip-ment by truck dnvers for "safet) reasons."unions had met collectively to propose a solution to theproblem, and the unions had responded by what he [Bill]characterized as the check mate solution to the problem.... He mentioned for prosecution his interpretation of thevery fact of having resident lumpers on a receiver's prem-ises amounted to an extortion of drivers, and by forcing thetrucking companies to absorb these lumper charges, it wasthe receipt of a I would call it a kick back: he called it aconcession not allowable under the tariff."On redirect-examination Martin stated that "There wasan incident involving lumpers after the January 11976]meeting with the Interstate Commerce Commission whichprompted a call from the ICC to Luck) Stores" concerningtheir hiring of lumpers.Apropos to the lumper or unloaders matter, official no-tice is taken by the undersigned of the document captioned,"Hearing before the Subcommittee on General Small Busi-ness Problems of the Committee on Small Business, Houseof Representatives. Ninety-Fifth Congress. Second Session.lion. Neal Smith. ('hairman." held on March 3. 1978.pages 2 to 7. which is attached hereto as an "Appendix."On October 13, 1978, the aforementioned subcommitteesubmitted its "Findings and Conclusions." Report No. 951788, which reads at pages 24 and 25 as follows:Accordingly, the subcommittee concludes that legis-lation and regulatory review is needed to accomplish.without delay, the following:I. Relieve the consumer of the costs which are inevi-tably imposed as a result of the exorbitant unloadingcosts, violence and unnecessary delays with respect tounloading.2. Circumvent protracted litigation which attemptsto negate the rulings of the ICC regarding tariffs im-posed fr unloading costs in the transportation of com-modities through legislation which will eliminate pres-suring truckers to violate their tariff and requiringthem to pay for a service which is supposed to be fur-nished and fr which they must pay whatever is de-mand. Established that a carrier is not required to ei-ther load or unload unless the tariff so specifies and tomake it unlawful for a shipper to require that the car-rier bear the cost of loading or unloading unless thetariff so specifies.3. Impose upon the operators of food terminals andwarehouses a responsibility to supervise unloaders inthe handling of commodities while on their premisesand encourage that such services be performed by theirown employees.4. Insure that income earned bv unloaders isbrought into the mainstream of revenue collection bythe IRS.5. Insure that laborers engaged in unloading atdocks where unloading is supposed to be furnished areaccorded the benefits of social security and worker'scompensation, in the same manner as other Americanworkmen and women. Incidental to this, prohibit theissuance of false receipts in acknowledgment of workperformed in unloading these commodities.6. Clearly indicate that laborers who are engaged tounload perishable commodities on the premises of aconsignee or receiver and for a fee, are not automati-658 II('KY SORES. IN('cally the employees of the carrier, although the tariffmay specift that the trucker pass Ior unloading if henegotiates with the shipper."Martin was also cross-examined with respect to an inci-dent in March 1976. when a person with a l.ocal 70 picketsign appeared on its premises at "the receiving dock" of'Respondent's distribution center. According to Martin."the incident involved a lumper. I'he truck driver refused tohire a lumper and pickets appeared. Who theN were I don'tknow."Martin testified that on May 21, an unidentified persontold him, as he was in the cafeteria having lunch. "that thedistribution center is shut down." Accompanied bh Poole.Martin proceeded immediately to the Merced gate. lie con-tinued: "this is not an unusual or unprecedent occurrence.That's where the activity will take place." lie estimatedthere were approximately "sixty or so" people there. includ-ing quite a number of Local 70 members. In answer to aquestion on cross-examination, he again repeated that hetold Painter. Local 70's business agent at the time of thisoccurrence: "We have procedures here. You are to picketthe truck and not the gate." See pages 13 14 above. Fromthe time Martin was informed of the pickets and the Asso-ciated truck until the truck and the pickets departed. heestimated was "probably an hour or so."After the above-described incident on Friday. Ma 21.Martin testified that in February 1977. those produce lump-ers who worked the evening shift were allowed back onRespondent's premises to solicit unloading work fromtruckers in the same manner as they had before Ma) 21.However. he continued, allowing them there was a mistakecaused by the failure of a supervisor to carry out instruc-tions of his superior, and that this situation only lasted "un-til some time before April" of the same year.The General Counsel's representative also cross-exam-ined Martin. On cross-examination, he testified with respectto an affidavit dated August 27, 1976, which he gave to aninvestigator of the National Labor Relations Board. Whenasked whether on the day he signed this affidavit he haddiscussed the entire incident in question in this proceedingand the background also with the investigator, Martin an-swered in the affirmative and added that he told the Boardagent who took his affidavit that he had expelled the lump-ers on the basis of rumors when he heard about extortiontaking place at Safeway Stores distribution centers. Martinqualified this statement by acknowledging that he had notverified whether these rumors were true, but later, on redi-rect examination, Martin testified, at some time prior toFriday, May 21. "it had come to [hisJ attention from Safe-way directly that they had removed resident lumpers fromtheir distribution centers in total."The General Counsel's representative again referred toMartin's affidavit in which he stated that "shortly afterMay 14. 1 made the decision to no longer allow lumpers tocome onto the Lucky distribution center unless the: cameon with the trucker with whom they were to work," and heasked whether this was correct, to which Martin replied:17 See Davis on A4dmninisraiive La, Secs. 479. 480. 50(): Sec 7d) o, theAdministrative Procedures Al: and 324 t S 793"Not directl.I told the Board agent that the da, I told Mr.Painter the lumpers would not be alloaed it WAis a rida\in MaN. and lie told me that it was the 21st. and I told hinI could not erifyt it. I knew it as a Frida bhut the 21twas a Friday. I said the decision had been made approxl-matel a week before that time and that we were trig tocontact Mr. Painter to inform him If that." See p. 2().When questioned hb counsel as to hether it is a correctstatement that "Luckx's position is that lumpers are em-ployees of the truckers for whom the\ ork and not cil-ploees of l.uck 's," Martin ansiwered: ''1 hat is correct''"('redihilitsJack rost has been quoted, in /hbac 'rlc. cpiolisl he-cause the G(eneral ('ounsel's representatiles based theircase in large measure on his version of the lunipers' situ-ation and what occurred on Ma;l 21 wahen Respondente, icted them from its premises. In the interests of accuriac\his testimon has been quoted 1in 'senso.i, to avoid the ambi-guities and impreciseness created hb paraphrasing. lhe la-vor and nuances of Frost's use of language las incoherenIt.unconnected, and disjointed, and not in chronological se-quence with respect to the salient incidents to khich hetestified. is choice of language was not only equivocal. butalso subject to different impressions and interpretattionlswhich are frequently incapable of translation because muchof his choice of language is such that some ol'f its rmearling islost so that even a metaphrase might be considered miaccu-rate and too loose. It is believed that in some instances histestimony was motivated by purposeful obhuscation and (ie-liberate ambiguit\ in order to evade giving frank and credi-ble answers.Whenever the testimony of Painter and Marlin contra-dicts one another. Martin's version is credited.ConclusionsUinder the comallon law test a i orker is an emploxee it'the person for whom he works has the right to direct andcontrol him in the was he works both as to the final resultsand as to the details of ,ihen. where. and how the work is tobe done. The emploecr need not actually exercise control. Itis sufficient that he has the right to do so.The first case in which the Board gave substantial consid-eration to the question of defining the word "emploee"within the meaning of Section 2(3) of the Act was in Stein-herg & C(o,nam., 78 NLRB 211, 220 221 1 948). where theBoard majorit_ stated:Although Section 2(3) does not purport to define ex-plicitls the terms "employee" or "independent contrac-tor." it is clear from the legislative histor, that ('on-gress intended to give these terms their consentionalmeanings and that the Board. in determining coverageunder the Act, should follow the "ordinary tests of thelaw of agenc ." Apparently. the test thus contemplatedis the familiar "right-otf-control test" which the courtsappl, in a variet\ of situations to differentiate betweenan emploee and an independent contractor. nderthis doctrine it has been generall recognized that anemnplo!er-emplo\ee relatioiship exists here the per-6'9 DI)FlCISIONS OF NATIONAL LABOR RELATIONS BOARDson for whom the services are performed reserves theright to control the manner and means by which theresult is accomplished. Conversely, an employer-in-dependent contractor relationship exists where thecontrol is merely limited to the result to be accom-plished and does not apply to the method and mannerof the services rendered.As to the criteria to be used in determining the nature ofthe relationship, the Board enunciated the following indiciain its Steinberg Decision at page 221:Among the many factors which have usually beenconsidered relevant to the question of control are thefollowing: the right to hire and discharge: the perma-nence of the relationship: whether the work is part ofthe employer's regular business; the extent of controlwhich, by agreement, the employer may exercise overthe details of the work; the method and determinationof the amount of compensation: the skill required inthe particular occupation; who furnishes the tools, ma-terials, and place of work and who has control of thepremises where the work is done: whether the persondoing the work is engaged in an independent businessor enterprise, and particularly whether he stands tomake a profit on the work of those working under him:the length of time for which the person is employed:and the parties' belief as to the nature of the relation-ship created. Plainly, no one factor is controlling; noris the list complete. The character of the relationship isto be appraised by the presence or absence of no singleevidentiary factor. but by an overall view. Plainly,each case must depend on its own facts.Thus, the "right-of-control test" has repeatedly been usedto determine if an employer-employee relationship exists.See, generally: Citizeq News Compantv, Inc., 97 NL.RB 428(1951): Golden Age Da'lton Corp., 124 NLRB 916 (1959):Pure Seal Dairv Co., 135 NLRB 76 (1962); T'on Trucking,Inc., 192 NLRB 764 (1971): and Dixie Transport Co., 218NLRB 1243 (1975).In N. L. R. B. v. United Insurance Company ofA merica, 390U.S. 254. 256 (1968), the court considered this issue and.without specific references to the right-of-control test, foundthat the purpose of the Congressional language excludingindependent contractors from the Act "was to have theBoard and the courts apply the general agency principles indistinguishing between employees and independent con-tractors under the Act." The court went on to note at 258:In such a situation as this there is no shorthand for-mula or magic phrase that can be applied to find theanswer, but all of the incidents of the relationship mustbe assessed and weighed with no one factor being deci-sive. What is important is that the total factual contentis assessed in light of pertinent common-law agencyprinciples.In Standard Oil Company of Ohio, 230 NLRB 967. 968(1977), a Board panel, noting that the Court in United In-surance Company, supra, appeared to prefer to use the spe-cific considerations frequently associated with the right-of-control rest rather than the test itself. attempted to clarify'the criteria to be used by the Board:Among factors considered significant at common lawin connection with the right to control test in determin-ing whether an employment relationship exists are (I)whether individuals perform functions that are an es-sential part of the Company's normal operation or op-erate an independent business: (2) whether they have apermanent working arrangement with the C'ompanywhich will ordinarily continue as long as performanceis satisfactory: (3) whether they do business in theCompany's name with assistance and guidance fromthe Company's personnel and ordinarily sell only theCompany's products: (4) whether the agreement whichcontains the terms and conditions under which theyoperate is promulgated and changed unilaterally bythe Company: (5) whether they account to the Com-pany for the funds they collect under a regular report-ing procedure prescribed by the Company: (6) whetherparticular skills are required for the operations subjectto the contract: (7) whether they have a proprietaryinterest in the work in which they are engaged: and (8)whether they have the opportunity to make decisionswhich involve risks taken by the independent business-man which may result in profit or loss.The Board recently summarized the state of the law onthis question in Young & Rubicaam International, 226 NLRB1271 (1976):The Act excludes from the definition of "employee"any individual having the status of an independentcontractor. A significant criterion in determiningwhether an individual is an independent contractorrather than an employee is the common law right-of-control test. Generally. where the person for whom theservices are performed retains the right to control themanner and means by which the result is to be accom-plished, the relationship is one of employment. On theother hand, where control is reserved only as to theresult sought, the relationship is that of independentcontractor. The resolution of this question depends onthe facts of each case and the Board follows the ordi-nary tests of the law of agency in determining whetherindividuals are covered by the Act.Thus, it would appear that the factors of both the right-of-control test and general agency law can be used in deter-mining whether an employer-employee relationship exists.The record facts found in this case. supra. and the appli-cation of the above standards promulgated in the Boardand court decisions cited above, have been consideredalong with the following factors in determining whether inthe case at bar the lumpers or unloaders are employeeswithin the meaning of Section 2(3) of the Act: Do theyindividually determine their compensation through negotia-tions with the truckdriver who owns the truck or with com-panies, common carriers. or freight lines, as the case maybe; are their total earnings determined by their success andskill at such negotiations: do they report their earnings toRespondent or the trucking firms: are they formally hiredor carried on the personnel rolls of Respondent or any of'the companies: do they receive benefits such as vacation,holida and sick pay. group insurance, and pensions, as doother emploees of the carriers or Respondent: have an,660 LII(KY SORES, INCpayroll deductions been taken from their pa b Respon-dent or the trucking companies: do the lumpers determineif and when the' report for work and depart from work: dothe, determine if the5are going to work for different em-ployers on a day-to-day basis: do they iew themselves aspermanent employees of l.ucky or the various truckingcompanies or the individual trucker who owns and operateshis own motor vehicle: can the lumpers determine if theywish to hire helpers and the wages to he paid them: are theyan essential part of Respondent's Lucks's or the truckingcompanies' businesses: do the5 operate under some form ofagreement with the trucking companies and l.ucky andwhether it can be changed unilaterally by the companies orindividual truckers: do the lumpers receive direction. assist-ance, and guidance from Lucky or trucking firm employeesor individual owner-operators concerning the unloading ofthe trucks and are these lumpers considered by RespondentLucky or the trucking firms to he their permanent employ-ees.While the Board has not dealt specifically with lumpersas employees, it has on other occasions considered whetherindividuals engaged in unloading activities are employeesunder the Act. In a series of cases, El Monte Hay Market,Inc.. 173 NLRB 1140 (1968): D. .Mudd, ,nc.. 173 NLRB1142 (1968): and Qualit Hay Conipany, 173 NLRB 1144(1969): the Board considered. inter alia, whether personsengaged in the unloading of hay were employees under theAct.The facts were similar in the three cases cited immedi-ately above. The unloaders were usually contacted by thehay haulers who were enployees, either by telephone or atthe truck weigh stations, and were engaged on a load-by-load basis. Once engaged to do the job. the unloader ac-companied the hauler to the site where the hay was to beunloaded. The hauler generally paid the unloader in cash.If paid by the employer. the owner of the hay. the amountwas deducted from the hauler's pay. No payroll deductions.taxes. social security payments. or group insurance deduc-tions were taken from the unloaders' pay. The employersdid not place the unloaders on their records and in mostcases did not know the identities of those doing work.Representative of the Board's findings in these cases isthis declaration from D. L. Mudd, Inc., supra:These facts do not support a finding that the unloadersare employees of the Employer. Thus, although two ofthem spend a majority of their time unloading the Em-ployer's hay, they do similar work for others. Eachunloader has a considerable investment in his ownequipment, for which he is solely responsible. The un-loaders offer their services to. and are hired on an adhoc basis by the haulers from whom they receive theirpay. As they are not on the Employer's payroll, nodeductions are taken from their pay. They do not re-ceive from the Employer benefits such as holiday payand Christmas bonuses as do the haulers.In a more recent case decided in 1977. P. Q. Beef Proces-sors. Inc.., 231 NLRB 1076, a Board panel majority (Mem-bers Murphy and Walther with Member Jenkins dissenting)agreed with the conclusion of an Administrative Law Judgeas to the status of an individual engaged in the unloading oftruckloads of beet supplies at a meat processing plant whoheld:I also conclude that Durham was not an emploee ofRespondent within the meaning of the Act but. rather.an independent contractor. Durham's wages either di-rectl., or through a reimbursement arrangement. werepaid hb suppliers, not hb Respondent. Such pamelntswere not reduced bh paroll deductions. lie hired hisown helper, set the amount of that emplox ee's remu-neration, and purchased his own eqlipment. Likeother unloaders Durham was not t;ormall hired. hutsimpl, reported when work x as aailable. and re-ceived remuneration based upon the number ofpounds unloaded. Pernas [the supervisor] concernedhimself with the manner in which Durham performedhis work only to the extent of demanding that the un-loading process he accomplished in a swift fashion."It should be noted that neither the Administrative lawJudge nor the Board panel maoritx specifically mentionedthe right of control test and the general agenct principles ofStandard Oil of Ohio, supra. in reaching their decisions inP. Q. Beef Proce.ssors. It appears that the Board anti theAdministrative Law Judge preferred to take an overall viewof the facts rather than use the right of control test or thegeneral agency principles as discussed above. Howevermany of the factors mentioned in the decision are compati-hle with the criteria outlined in Steinberg & Conipan.li u-pra. Because of the similarity between the factual situationsof the instant case and the "unloader cases" discussedabove, it would seem based on vtare decisis, a reveredaxiom, the very foundation of jurisprudence. that a similarapproach be used rather than the other standards.In that regard, the facts of' the instant case are compati-ble to those in the "unloader" cases. particularly P. Q Bee/Processors. .upra. and would seem to support the conclu-sion that the lumpers are not employees under the Act."The "hay unloader" cases can be distinguished somewhatin that the work is not performed on the employer's prem-ises as with the lumpers and the has unloaders have con-siderable investments in equipment which the lumpers donot. However. looking at the total factual content, and ap-plying the indicia enumerated above. it seems reasonable toconclude other factors discussed supra. outweigh these con-siderations and that the lumpers are not employees underand within the meaning of Section 2(3) of the Act. There-fore, the lumpers are not employees under Section 2(3) ofthe Act. This determination would be the same regardlessof the standard used: although, the cases discussed above.which are referred to as the "unloader cases." provide thebest guidance and authority upon which to base this con-clusion.On the contrary. the fact that no withdrawals were madeby Respondent for social security payments. Internal Rev-8 The Administrative l.as. Judge cited QualmI Haill (rpai'. epra. iaauthorits for his holding.' In P Q BeeJ Prix-essrs. supr,.. with respect 1to the purchase ol theequipment hb the unloader it should he noted that the nsestmentl as oit iminimal nature (a "rail" or cart to a3sisit n Ihe unloading tof heal\ cuts ofmeat) and. therefore. is not considered to he an appropriate hasis to dstinguish it flrom Ihe instant caseh661l 6I)6(CISIONS O()F NA IONAL LABOR REI.\TIONS BOARI)enue Service tax withdrasals, check-oil' for union dues. aswell as no provisions lor vacations. sick leave. hospitaliza-tion. medical payments, and the complete lack of controlover the lumpers manner of working in unloading trucks,evidences that the lumpers were independent contractors.[Recommended Order for dismissal omitted from publi-cation.]AP'PEN I)Il XTESTIMONY OFI LEWIS R. TEEPIE, ASSISTANT I)I-RECTOR, BUREAU OF INVESTIGATIONS AND EN-FORCEMENT, INTERSTATE COMMERCE COMMIS-SION: ACCOMPANIED BY EDWIN BILL.. SPECIAIAGENT. See page 21, lines 12 to 19. supra.Mr. TEEPLE. We are grateful to have this opportunityto speak before your subcommittee.I would like to state that I am not the ommissionspokesman and my testimony will not express any officialposition of the Commission. My testimony is based on per-sonal experience over the years in dealing with motor carri-ers and persons employed in the motor carrier and shipperindustries.I became interested in what is referred to as the "lumpersituation" approximately 10 years ago. There were four orfive truckers who came to my office and gave me a descrip-tion of the unloading practices that were going on at placeswhere they were unloading their trucks.They described to me how they and/or their drivers wereforced to pay unloading fees at various places, such as thedocks, produce markets, meat packinghouses, large grocerystores, and almost every place where large amounts ofgoods were received by truck.They explained to me that they were forced to pay afee-at that time usually $40 to $50 or else they wouldsuffer various problems, such as long delays in getting theirtrucks unloaded; slashed tires: various abuses to the equip-ment; in some instances, violent treatment of their drivers.At that time. I asked this group if they would be able togive me some documents which would substantiate thesestories, and they said that they could but had some reserva-tions about it being known that they were the persons re-porting it to the Commission for fear of retaliation againstthem, their employees, or their equipment.I assured them that I would keep in confidence any infor-mation that they provided me. They left my office, and theyhave never returned to this date with any documents norhave they made any contact with my office.My efforts to contact those persons were limited to a fewphone calls; however, I was not successful in making con-tact with anyone who would come forward at that timewith any information.Since that time, I have been in contact with truckers anddrivers who have described identical situations. From mycontacts with these drivers and truck owners and from myown observations of the unloading practices, it is my opin-ion that the lumper or swamper situation is widespread.ranging from coast to coast and existing in almost everyphase of truck transportation.It is my further opinion that it has become such a nation-wide practice that it is fairly well accepted. Even thoughdrivers may be ready and willing to perfdrm the unloading.the practice of' preventing them from doing so is so routinethat the drivers offer no resistance for fear of receiving sometype of repercussion.Even if' drivers were able to resist coercion. many timesthey are transporting perishable products and the loss of'productive time would cost them much more than thelumper fee that they are being charged. So it is pretty wellbecoming a practice for drivers to pay without any resist-a nce.The persons who are perlorming the unloading, in myexperience have always required that they he paid in cash. Ican only assume that they' don't have to report it as incomenor do they pay any social security taxes. I have been toldthat many of them use false identities. The Commission'sstaff has. in the past, conducted investigations into the op-erations of' motor carriers and discovered that lumper feeswere being paid.We have, in the past, turned over to the FBI leads whichwould indicate that extortion practices were taking place inthe unloading practices. The FBI conducted an extensiveinvestigation of the lumping situation in the San Franciscoarea, and the cases were not prosecuted.We asked the FBI to furnish us with copies of their re-port.While I am fully aware there is a need for persons toperform unloading of trucks, we now have a situation exist-ing in which the truckers or their drivers are unable to con-trol the level of charges and are being required or forced topay exorbitant amounts in order to have the unloading ac-complished.Many of the commodities that are moving in today's ve-hicles are loaded on pallets and can be unloaded veryquickly with a forklift. In instances where the goods are onpallets. the vehicles can be unloaded in a very short time.using the shippers' forklifts: and it is my understandingthat, even when the goods can be unloaded quickly withforklifts. the charges remain the same.Mr. TEEPLE. I brought with me Mr. Ed Bill, from ourSan Francisco office, who has been, just yesterday and theday before, investigating some lumping practices. I wouldlike to have him speak to you now if that is all right.Mr. SMITH. Very good.Mr. BILL, you may proceed.Mr. BILL. Approximately 1-1/2 years ago I began aninvestigation into the loading and unloading practices inthe San Francisco Bay area.During that time I became well aware that there is alarge amount of violence associated with these practices.particularly if an independent trucker refuses to pay or hirethese unloaders. He is then subjected to physical abuse, hisequipment gets damaged. tires get cut, and frequently helays over in town 2 or 3 days and misses an outbound load,which is expensive.At that time, due to possible violence, we turned over ourinvestigation to the local office of the FBI who have beenconducting investigations up until, I believe. November orDecember of' 1977.662 L.UCKY SIORES. IN(C.At that point in time the! ads ised us they wotIld not seekprosecution because the individual counts they had did notexceed a certain monetar' level. Ihey were not taken oin acollective hasis apparently, where there is a substantialamount of mnione involved.The case was reassigned to me, in an attempt to obtaininjunctive relief against carriers or shippers. The case wasreassigned to me. and for the past month I have been con-ducting reinvestigation to. No. I. redevelop the scope: and,No. 2 determine whether any progress has been made. ad-ministratively.I found that there has been some progress in certain areasbut there has been no progress in connection with theowner-operator or the produce truckers. These are ener-ally independent businessmen.In produce they are still required to hire lumpers. Again.if they refuse, they are subjected to various abuses.In the meat business, where we have refrigerated conm-modifies. I find that they are subjected to the same pres-sures that the grocers haulers are subjected to. that is, the!are required to hire lumpers even though in many instances.they do not wish to do so.The hanging beef is slightly different. One driver cannotunload hanging beef by himself. so lumpers are hired, butyet the requesting party usually ends up paying and theowner-operator in many instances is reimbursed. not thefull amount, but a portion of the amount of the cost. Thecosts range from $60 to $100 for anyw here from 15 minutesto 2 hours of work.Mr. SMITH. Which the driver could have done?Mr. BILL. In many instances: yes. In packaged meats. Ihave talked to many' drivers, and they say that since themoney is coming out of their pocket they would love to save$80 to $90 and spend 1 or 2 hours in back of their trucksunloading. Frequently, these products come in on pallets.which is an efficient method of unloading a truck. It takesabout 20 minutes with a forklift. However, they are notallowed the use of the forklift unless they pay the lumper.The lumper still collects his $80 or $90, and in some in-stances just stands by and watches the driver unload.Mr. SMITH. Does the lumper own the forklift?Mr. BILL. No. sir. Forklift and unloading facilities aregenerally owned by the receiver. I have found there is aclose working relationship between the lumpers on the dockand the receiver's receiving personnel.These lumpers are not employees of the receiver. They donot have contracts with the independent truckers, and ifyou call the local teamster hall they disavow any responsi-bility for the lumpers' activities.However, there is an implied threat of a wildcat strikewhich, if a receiver takes a strong measure of banning thelumpers from his premises, there is a possibility of a wildcatstrike taking place which could severely hurt a meat com-pany or any receiver.Mr. SMITH. Do you know who would be responsible forthe wildcat strike, the so-called wildcat strike? Would it bebecause the lumpers have enough muscle to bring pressureon the workers who are working there to cause them to stayoff or is it because it is called hb somebody else'? Do ouknow?Mr. BILtL. The lumpers are members of the TeamstersUnion. Any time they have a question regarding a truckerwho says, "I am not going to hire you." they, a.lass conttacttheir local business agent. Ihere is a definite relationshipbetw een the lumpers and local eamsters tinion.Mr. SMI 11. And the lumper does not A, ork for the re-ceis er?Mr. BI1.1.. Ihat is correct. The ustlticallion or his pres-ence on the receiving dock. according to the receivers whohave these lumnpers on their docks,. is that the's are there orthe benefit of the trucker.Mr SMITIt. On whose payroll do the! appear for taxpurposes'Mr. BILl. .hes would probablh .if they were declaringtaxes. he on the trucker's payroll as contract labor becausewhen the trucker hbacks up he is frequently contronted witha lumper. dema.nds are mnLde for fees to unload the echicle.Mr. SM IT I. Obviously they do not put themn on thepaiyroll. ha t would he so much bookx ork eers time the'stopped somewhere. An accountlant w ould not keep trackof that'?Mr. BILL. Receipts tor these rnoneys frequentl are is-sued. My only personal experience, and I can relate an in-stance tor Del Monte Foods in Alameda. (Calif. sollehothes found out who m brother was. For a week :ill thereceipts issued at that plant were in his name.Mr. SM ITH. What kind of income are we talking about?Mr. BILl.. I have been advised b the director of theD)epartment of Economics of the Calit rni;a Irucking Asso-ciation that Safewa Foods conducted a stud!, of thie rmon-es paid the truckers ser icing them on Satea, dlocks inRichmond. C('alitf.The figure quoted to me wa s that these part-time lumpersearn $80,(X)0 a sear. and that was 6 ears ago.Mr. SMITHi. What is an area lumper oor boss lumper?Mr. HIll.I.. An area lumper is a man assigned specificgeographical loctlion. usually one particular receiver acil-ity.Mr. SMITH. Who assigns him?Mr. BII... The local eamsters U nion. He is the man incharge and insuring that the lumpers obtain work. tie is theman who reports directly to the local business agents itthere is a problem.Mr. SM1 ITHI. What about l.ucks's Food Store?Mr. Bll .. I.uck's had a white line painted on the re-ceiving dock approximatelN 20 feet from the edge of it.They would not receipt the goods. sign for the goods, untilthe commodities had been moved across that line.Since most of the grocery items come in on pallet it isnecessary to use a forklift to place them across that line.That white line prohibited the driver from unloading off thetailgate of his truck immediatelI adjacent to his vehicle andrequired that he obtain the services of a luniper. who inturn, when the luniper was paid, then I.uck's warehousepersonnel would come across the line with a forklift andbring back the foodstuffs [into the warehouse]."Mr. SMIT I. Etither of ou or both can answ er this ques-tion. When the 1(( grants a tariff it includes within thetariff nl v ing got)ds fro m one point to another.Does that taritff include unloading?Mr. BILI.. Generally speaking. the rates in a tarilff are orthe transportation. I he include the dri er's assistance. Thedrixer can assist in the loading and unloading.If additional employees are requested hb the shipper orh(l3 [):('ISIONS OF NA''IONAI. LABOR R:LATIONS BOARI)receiver this would he to their benefit. It speeds up the un-loading process. It allows them additional help without em-plovying extra warehouse helpers.The trucker may provide them but there is a charge lorthat extra service, a charge normally over and above linehaul rates.Mr. SMI'ItH. IDo the tariffs involve this service in an)way, the service that the lumpers are apparently chargingfor?Mr. BILL.. Yes. There are charges in the tariffs that carri-ers are supposed to charge the shippers. For instance, if yougo in to deliver at Del Monte. a lumper is there you hirethe lumper or the tire is slashed. It is that simple.The carrier by right should bill Del Monte for the extraunloading charges. When I speak of carrier. I am not refer-ring to the owner-operator. He is under separate contractwith the carrier.However. even so., ila lumper is provided and is required.as the case is, the carrier is supposed to bill the party receiv-ing the benefit of that lumper's service, which would be thereceiver and reimburse the owner-operator. This. I found.generally is not done in connection with packaged goods.'Ihe carrier does not comply with the tariff provisions ....Mr. BII.L. In San Francisco there is a produce terminalwhere fresh Fruits and vegetables come into the bay area.Many of the lumpers and personnel on those docks carryconcealed weapons. I you don't have those, you can buyone from the bartender at the bar located on the same dock.You have knives. ice picks. meat hooks. many weapons areasailable and sometimes they are used.664